Exhibit 10.2

 

 

 

 

 

FRESHREALM, LLC

 

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

Dated as of August 16, 2013

THE MEMBERSHIP INTERESTS OF FRESHREALM, LLC, AND THE UNITS THEREOF REPRESENTED
BY THIS LIMITED LIABILITY COMPANY AGREEMENT, HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. SUCH MEMBERSHIP INTERESTS AND/OR UNITS MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE
REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH
THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS      2   

ARTICLE II

  ORGANIZATIONAL MATTERS      9   

2.1

  Formation of Company      9   

2.2

  Limited Liability Company Agreement      9   

2.3

  Name      10   

2.4

  Purpose      10   

2.5

  Principal Office      10   

2.6

  Registered Office; Registered Agent      10   

2.7

  Term      10   

2.8

  No State-Law Partnership      10   

ARTICLE III

  UNITS      11   

3.1

  Units Generally      11   

3.2

  Authorization and Issuance of Units      11   

3.3

  Units Issued to Initial Service Providers      12   

3.4

  Authorization to Issue Profits Interest Units      12   

3.5

  Issuance of Additional Units and Interests      13   

3.6

  Purchase of Units      13   

ARTICLE IV

  MEMBERS      14   

4.1

  Substituted Members      14   

4.2

  Additional Members      14   

4.3

  Co-Packers      14   

4.4

  Representations and Warranties of Members      14   

4.5

  Limitation of Liability      15   

4.6

  Lack of Authority      16   

4.7

  Members Right to Act      16   

4.8

  No Right of Partition      16   

4.9

  Indemnification      16   

ARTICLE V

  CAPITAL CONTRIBUTIONS      17   

5.1

  Initial Cash Capital Contributions      17   

5.2

  Additional Capital Contributions      18   

5.3

  Capital Accounts      18   

5.4

  Negative Capital Accounts      18   

5.5

  No Withdrawal      18   

5.6

  Loans From Members      18   

5.7

  Distributions In-Kind      19   

5.8

  Transfer of Units      19   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont.)

 

         Page  

ARTICLE VI

  DISTRIBUTIONS AND ALLOCATIONS      19   

6.1

  Distributions      19   

6.2

  Tax Withholding; Withholding Advances      20   

6.3

  Allocations of Net Income and Net Loss      21   

6.4

  Special Allocations      22   

6.5

  Tax Allocations      23   

6.6

  Offsetting Allocations      24   

6.7

  Transfer of Units to Calavo      24   

6.8

  Indemnification and Reimbursement for Payments on Behalf of a Member      24
  

6.9

  Allocations for Partial Fiscal Years      25   

ARTICLE VII

  MANAGEMENT      25   

7.1

  Board of Directors      25   

7.2

  Delegation of Authority      26   

7.3

  Chief Executive Officer      26   

7.4

  General Manager      27   

7.5

  Other Officers, Employees and Consultants      27   

7.6

  Limitation of Liability      27   

ARTICLE VIII

  BOOKS, RECORDS, ACCOUNTING AND REPORTS      28   

8.1

  Records and Accounting      28   

8.2

  Fiscal Year      28   

8.3

  Reports      28   

ARTICLE IX

  COVENANTS      28   

9.1

  Confidentiality      28   

9.2

  Non-compete; Non-Solicit      29   

9.3

  Inventions      30   

9.4

  Other Business Activities      30   

9.5

  Violations      31   

ARTICLE X

  TAX MATTERS      31   

10.1

  Preparation of Tax Returns      31   

10.2

  Tax Elections      32   

10.3

  Tax Controversies      32   

ARTICLE XI

  TRANSFER OF UNITS      32   

11.1

  Transfers by Members      32   

11.2

  Right of First Refusal      32   

11.3

  Approved Sale; Drag Along Obligations; Public Offering      36   

11.4

  Void Transfers      37   

11.5

  Additional Restrictions on Transfer      38   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont.)

 

         Page  

11.6

  Legend      38   

11.7

  Transfer Fees and Expenses      38    ARTICLE XII   WITHDRAWAL AND RESIGNATION
OF MEMBERS      38   

12.1

  Withdrawal and Resignation of Member      38    ARTICLE XIII   DISSOLUTION AND
LIQUIDATION      39   

13.1

  Dissolution      39   

13.2

  Liquidation and Termination      39   

13.3

  Cancellation of Certificate      39   

13.4

  Reasonable Time for Winding Up      40   

13.5

  Return of Capital      40    ARTICLE XIV   GENERAL PROVISIONS      40   

14.1

  Power of Attorney      40   

14.2

  Amendments      40   

14.3

  Title to Company Assets      41   

14.4

  Remedies      41   

14.5

  Successors and Assigns      41   

14.6

  Severability      41   

14.7

  Execution      41   

14.8

  Descriptive Headings; Interpretation      42   

14.9

  Applicable Law      42   

14.10

  Addresses and Notices      42   

14.11

  Creditors      42   

14.12

  Waiver      42   

14.13

  Further Action      43   

14.14

  Offset      43   

14.15

  Entire Agreement      43   

14.16

  Delivery by Facsimile or E-Mail      43   

14.17

  Dispute Resolution      44   

14.18

  Survival      44   

14.19

  Expenses      44   

14.20

  Effective Date      44   

14.21

  Acknowledgements      45   

 

iii



--------------------------------------------------------------------------------

FRESHREALM, LLC

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

This Amended and Restated Limited Liability Company Agreement (as amended,
modified and waived from time to time in accordance with the terms hereof, this
“Agreement”) is entered into as of August 16, 2013 (the “Effective Date”), by
and among FreshRealm, LLC, a Delaware limited liability company (the “Company”),
and the Members (as such term is defined herein) signatory hereto from time to
time. This Agreement amends and restates in its entirety that certain Limited
Liability Company Agreement of the Company, adopted in January 2013, as amended
by that certain First Amendment to Limited Liability Company Agreement, adopted
as of February 20, 2013.

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the following
meanings:

“Action” means any action, claim, complaint, petition, investigation, suit or
other proceeding, whether administrative, civil or criminal, in law or in
equity, or before any arbitrator or Governmental Entity.

“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 4.2.

“Adjusted Capital Account Deficit” means, with respect to any Capital Account as
of the end of any Taxable Year, the amount by which the balance in such Capital
Account is less than zero. For this purpose, such Person’s Capital Account
balance shall be:

(i) reduced for any items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6), and

(ii) increased for any amount such Person is obligated to contribute to the
Company or is treated as being obligated to contribute to the Company pursuant
to Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (relating to partner
liabilities to a partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to
minimum gain).

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.

“Approved Sale” has the meaning set forth in Section 11.3(a).

“Board” has the meaning set forth in Section 7.1(a).

 

1



--------------------------------------------------------------------------------

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulation
Section 1.704-1(b)(2)(iv)(d)-(g).

“Calavo” means Calavo Growers, Inc., a California corporation.

“Capital Account” means the capital account maintained for a Member pursuant to
Section 5.3.

“Capital Contributions” means any cash, cash equivalents, promissory obligations
or the Fair Market Value of other property which a Member contributes or is
deemed to have contributed to the Company with respect to any Unit pursuant to
Article V.

“Cause” means, in the context of a basis for termination of a Service Provider’s
employment with, or service as a non-employee to, the Company, “Cause” as
defined in any employment agreement or consulting agreement between the Service
Provider and the Company, or if there is no such agreement, the following:

(i) The Service Provider breaches any obligation, duty or agreement in any
material respect under any employment-related or consulting-related agreement
with the Company, which breach is not cured or corrected within ten (10) days of
written notice thereof from the Company; or

(ii) The Service Provider violates any provision of this Agreement; or

(iii) The Service Provider commits any act of personal dishonesty, undisclosed
conflict of interest, fraud, or breach of trust involving the Company or any of
its customers or suppliers; or

(iv) The Service Provider is convicted of, or pleads guilty or nolo contendere
with respect to, a felony under federal or applicable state law, other than a
traffic offense that does not involve serious bodily injury to a third person;
or

(v) The Service Provider is grossly negligent in the performance of services to
the Company, or otherwise engages in any act of willful misconduct; or

(vi) The Service Provider commits continued and repeated substantive violations
of specific written directions of the Board and/or the Person to whom the
Service Provider reports, which directions are consistent with the Service
Provider’s position and title, or continued and repeated substantive failure to
perform duties assigned by the Board and/or the Person to whom the Service
Provider reports; provided that no discharge shall be deemed for Cause under
this subsection unless the Service Provider first receives written notice from
the Company advising him of the specific acts or omissions alleged to constitute
violations of written directions or a material failure to perform his duties,
and such violations or material failure continue after he shall have had a
reasonable opportunity to correct the acts or omissions so complained of; or

 

2



--------------------------------------------------------------------------------

(vii) The Service Provider (A) obstructs or impedes, (B) endeavors to influence,
obstruct or impede, or (C) fails to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity, provided
that the failure to waive attorney-client privilege relating to communications
with the Service Provider’s own attorney in connection with an investigation
shall not constitute “Cause.”

“Certificated Units” has the meaning set forth in Section 11.6.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Co-Packers” mean Caito Foods Service, Inc., F&S Produce Company, Inc. and Duck
Delivery Produce, Inc.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Competitor” means, with respect to the Company, any Person engaged or proposing
to engage in any business related to the business conducted, whether directly or
indirectly through one or more Subsidiaries, by the Company.

“Confidential Information” has the meaning set forth in Section 9.1.

“Control” means, without limitation, the possession, directly or indirectly, of
the power to direct the management and policies of a Person whether through the
ownership of voting securities, by contract or otherwise, and each of the terms
“controlling” and “controlled by” has a correlative meaning.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L. §
18-101, et seq., as it may be amended from time to time, and any successor to
the Delaware Act.

“Director” means an individual designated as a member of the Board.

“Disability” means any sickness, physical or mental disability or other
condition which permanently and materially impairs a Service Provider’s ability
to perform his duties as a Service Provider to the Company.

“Distribution” means each distribution with respect to Units made by the Company
to a Member, whether in cash, property or Equity Securities of the Company and
whether by liquidating distribution, redemption, repurchase or otherwise;
provided that none of the following shall be a Distribution: (i) any redemption
by the Company of any Equity Securities of the Company in connection with the
termination of employment or service of an employee or consultant of the
Company, (ii) any recapitalization or exchange of Equity Securities of the
Company, and any subdivision (by split or otherwise) or any combination (by
reverse split or otherwise) of any outstanding Equity Securities, or (iii) any
reasonable fees, other remuneration or expense reimbursement paid to any Member
in such Member’s capacity as an employee, officer, consultant or other provider
of services to the Company (including payments pursuant to Section 14.19).

 

3



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.

“Equity Securities” has the meaning set forth in Section 3.5.

“Fair Market Value” of any asset as of any date means the purchase price that a
willing buyer having all relevant knowledge would pay a willing seller for such
asset in an arm’s length transaction, as determined in good faith by the Board
based on such factors as the Board, in the exercise of its reasonable business
judgment, considers relevant.

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Board and which is permitted or required by Code Section 706.

“Fiscal Quarter” means each calendar quarter ending
January 31, April 30, July 31 and October 31, or such other quarterly accounting
period that may be established by the Board.

“Fiscal Year” has the meaning set forth in Section 8.2.

“Forfeiture Allocations” has the meaning set forth in Section 6.4(f).

“GAAP” means U.S. generally accepted accounting principles.

“Good Reason” means: (i) a material reduction in the scope of a Service
Provider’s duties or responsibilities, which reduction has (a) not been approved
for proper business purposes by the Board, and (b) is not remedied by the
Company within twenty (20) days after notification to the Company containing a
reasonably detailed description of such reduction; (ii) the Company’s reduction
of the Service Provider’s annual base salary by more than thirty percent other
than in conjunction with a termination of his employment or service for Cause;
or (iii) the Company’s breach of any material obligation owed to the Service
Provider under any employment or consultant agreement with the Company, which
breach is not cured within twenty (20) days after written notification to the
Company.

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

“Incentive Plan” has the meaning set forth in Section 3.4(a).

“Indebtedness” means at a particular time, without duplication, (i) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money, (ii) any indebtedness evidenced by any note,
bond, debenture or other debt security, or with respect to which the assets or
properties of the Company are secured, (iii) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current liabilities incurred in the ordinary course of business),
(iv) any leases capitalized or required to be capitalized in accordance with
generally accepted accounting principles, (v) all indebtedness under guaranties,
endorsements, assumptions, or other contractual obligations,

 

4



--------------------------------------------------------------------------------

including any letters of credit, or the obligations in respect of, or to
purchase or otherwise acquire, indebtedness of others, or by which a Person
assures a creditor against loss (including contingent reimbursement obligations
with respect to letters of credit), and (vi) interest, penalties, fees, charges
or other obligations with respect to any of the foregoing.

“Indemnified Person” has the meaning set forth in Section 4.9(a).

“Initial Members” has the meaning set forth in the term Member.

“Initial Service Providers” means the following Members: Michael R. Lippold,
Sheldon Scott Hoyt, William Farrell III, Ian C. McManus, Robert Philipps, John
Styn, David Ominsky, Ondrej Nebesky, Leif Cederblom, Mykhalyo Zoloznyy and Lenny
Mann.

“Initial Units” has the meaning set forth in Section 3.2.

“Majority Vote” means, with respect to a determination by the Members, the
affirmative vote at a meeting or by written consent of the holders of a majority
of the outstanding Units that are held by the Members as of the record date for
the meeting or the date of the consent. All Units shall have voting rights from
and after the Effective Date.

“Member” means (i) each Person whose name is listed on the signature pages of
this Agreement as of the Effective Date and who has executed and delivered this
Agreement or a counterpart thereof (each, an “Initial Member”), and (ii) any
Person admitted to the Company as a Substituted Member or Additional Member; but
only for so long as such Person is shown on the Company’s books and records as
the owner of one or more Units.

“Minimum Gain” means the partnership minimum gain determined pursuant to
Treasury Regulation Section 1.704-2(d).

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period specified
in this Agreement, an amount equal to the Company’s taxable income or taxable
loss, or particular items thereof, determined in accordance with Code
Section 703(a) (where, for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or taxable loss), but with the following
adjustments:

(i) any income realized by the Company that is exempt from federal income
taxation, as described in Code Section 705(a)(1)(B), shall be added to such
taxable income or taxable loss, notwithstanding that such income is not
includable in gross income;

(ii) any expenditures of the Company described in Code Section 705(a)(2)(B),
including any items treated under Treasury Regulation
Section 1.704-1(b)(2)(iv)(i) as items described in Code Section 705(a)(2)(B),
shall be subtracted from such taxable income or taxable loss, notwithstanding
that such expenditures are not deductible for federal income tax purposes;

 

5



--------------------------------------------------------------------------------

(iii) if the Book Value of any Company property is adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such
property;

(iv) items of income, gain, loss or deduction attributable to the disposition of
Company property having a Book Value that differs from its adjusted basis for
tax purposes shall be computed by reference to the Book Value of such property;

(v) items of depreciation, amortization and other cost recovery deductions with
respect to Company property having a Book Value that differs from its adjusted
basis for tax purposes shall be computed by reference to the property’s Book
Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g); and

(vi) to the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

“Offering Member Notice” has the meaning set forth in Section 11.2(c).

“Offered Units” has the meaning set forth in Section 11.2(a).

“Other Business” has the meaning set forth in Section 9.4.

“Percentage Interest” means, with respect to any Member as of any date, the
ratio (expressed as a percentage) of the number of Units held by such Member on
such date to the aggregate Units held by all Members on such date. The
Percentage Interest of each Member immediately after the Effective Date
(assuming the execution and deliver of this Agreement by each Person listed on
the signature pages of this Agreement) is set forth on Schedule A attached
hereto, except that the initial Percentage Interest of each Initial Service
Provider shall be as set forth in the Unit notice to be delivered to each
Initial Service Provider as described in Section 3.2.

“Permitted Transferee” means (i) with respect to any Member who is a natural
person, such Member’s spouse and descendants (whether natural or adopted) and
any trust that is and at all times remains solely for the benefit of the Member
and/or the Member’s spouse and/or descendants, (ii) with respect to any Member
which is an entity, any entity controlled by such Member; and (iii) in
connection with Calavo, the officers and directors of Calavo.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Entity.

“Profits Interest” has the meaning set forth in Section 3.4(a).

 

6



--------------------------------------------------------------------------------

“Public Offering” means any sale, in an underwritten public offering registered
under the Securities Act, of any class or series of the Company’s (or any
successor’s) Equity Securities.

“Sale of the Company” means a sale of the outstanding Units or assets of the
Company by the holder(s) thereof to any Person (other than the Company, Calavo
or any Affiliate of any of the foregoing) pursuant to which such party or
parties acquire (i) a majority or all of the outstanding Units of the Company
(whether by merger, consolidation, sale or Transfer of Units or otherwise) or
(ii) all or substantially all of the Company’s assets determined on a
consolidated basis.

“Schedule of Members” means the Schedule of Members, which, except as provided
in Section 3.2, shall identify the Percentage Interests, the number of Units
held by the Members and the Capital Contributions made by such Members for such
Units, which Schedule of Members the Board shall update upon the issuance of any
Units to any new Member, upon the Transfer of any Units to any new or existing
Member, upon the forfeiture of any Units, or in the manner described in
Section 14.20 if any proposed Member does not execute and deliver this
Agreement. A copy of the Schedule of Members as of the Effective Date of this
Agreement is attached hereto as Schedule A, assuming that each Person listed on
the signature pages of this Agreement executes and delivers this Agreement by
the deadline specified in Section 14.20.

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations. Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and applicable rules and regulations thereunder, and any successor to such
statute, rules or regulations. Any reference herein to a specific section, rule
or regulation of the Securities Exchange Act shall be deemed to include any
corresponding provisions of future law.

“Service Provider” means officers, employees, consultants or other service
providers of the Company.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a limited liability company, partnership,
association or other business entity (other than a corporation), a majority of
the partnership, membership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited

 

7



--------------------------------------------------------------------------------

liability company, partnership, association or other business entity. For
purposes hereof, references to a “Subsidiary” of any Person shall be given
effect only at such times that such Person has one or more Subsidiaries, and,
unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of the
Company.

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 4.1.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, utility, customs,
duties, real property, personal property, capital stock, social security,
unemployment, disability, payroll, license, employee or other withholding, or
other tax, of any kind whatsoever, including any interest, penalties or
additions to tax or additional amounts in respect of the foregoing, in all cases
whether or not disputed.

“Tax Advance” has the meaning set forth in Section 6.1(c).

“Tax Matters Partner” has the meaning set forth in Section 6231 of the Code.
Calavo shall be the Tax Matters Partner for so long as it is a Member. During
any period of time that the Calavo is not a member, the Tax Matters Partner
shall be appointed by the Board.

“Taxable Year” means the Company’s accounting period for federal income tax
purposes determined pursuant to Section 10.2.

“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest whether with or without consideration,
whether voluntarily or involuntarily or by operation of law) or the acts
thereof. The terms “Transferee,” “Transferred,” and other forms of the word
“Transfer” shall have correlative meanings.

“Treasury Regulations” means the income tax regulations promulgated under the
Code as in effect from time to time.

“Unit” means a Unit of a Member representing a fractional part of interests in
Net Income, Net Loss and Distributions of the Company held by all Members,
provided that any class or group of Units issued shall have the relative rights,
powers and duties set forth in this Agreement.

ARTICLE II

ORGANIZATIONAL MATTERS

2.1 Formation of Company. The Company was formed on January 14, 2013, pursuant
to the provisions of the Delaware Act.

2.2 Limited Liability Company Agreement. The Company and the Members hereby
execute this Agreement for the purpose of establishing the affairs of the
Company and the conduct of its business in accordance with the provisions of the
Delaware Act. The rights,

 

8



--------------------------------------------------------------------------------

powers, duties, obligations and liabilities of the Members shall be determined
pursuant to the Delaware Act and this Agreement. To the extent that the rights,
powers, duties, obligations and liabilities of any Member are different by
reason of any provision of this Agreement than they would be under the Delaware
Act in the absence of such provision, this Agreement shall, unless expressly
prohibited by the Delaware Act, control.

2.3 Name. The name of the Company shall be “FreshRealm, LLC.” The Board in its
sole discretion may change the name of the Company at any time and from time to
time. Notification of any such change shall be given to all Members. The
Company’s business may be conducted under its name and/or any other name or
names deemed advisable by the Board.

2.4 Purpose. The purpose of the Company is to engage in any lawful act or
activity for which limited liability companies may be formed under the Delaware
Act and to engage in any and all activities necessary or incidental thereto,
including, without limitation, activities relating to the marketing of food
products directly to consumers or other entities.

2.5 Principal Office. The principal office of the Company shall be located at
476 East Main Street, Ventura, California 93001, or at such other place as the
Board may from time to time designate, and all business and activities of the
Company shall be deemed to have occurred at its principal office. The Company
may maintain offices at such other place or places as the Board deems advisable.
Notification of any such change shall be given to all Members.

2.6 Registered Office; Registered Agent. The registered office of the Company
shall be the office of the initial registered agent named in the Certificate of
Formation filed with the Secretary of State of Delaware on January 14, 2013 (the
“Certificate”) or such other office (which need not be a place of business of
the Company) as the Board may designate from time to time in the manner provided
by the Delaware Act and applicable law. The registered agent for service of
process on the Company in the State of Delaware shall be the initial registered
agent named in the Certificate or such other Person or Persons as the Board may
designate from time to time in the manner provided by the Delaware Act and
applicable law.

2.7 Term. The term of the Company commenced upon the filing of the Company’s
Certificate of Formation with the Secretary of State of Delaware in accordance
with the Delaware Act, and shall continue in existence until termination and
dissolution thereof in accordance with the provisions of Article XIII.

2.8 No State-Law Partnership. The Members intend that the Company not be a
partnership (including a limited partnership) or joint venture, and that no
Member be a partner or joint venturer of any other Member by virtue of this
Agreement, for any purposes other than as set forth in the last sentence of this
Section 2.8, and neither this Agreement nor any other document entered into by
the Company or any Member relating to the subject matter hereof shall be
construed to suggest otherwise. The Members intend that the Company shall be
treated as a partnership for federal and, if applicable, state or local income
tax purposes, and that each Member and the Company shall file all tax returns
and shall otherwise take all tax and financial reporting positions in a manner
consistent with such treatment.

 

9



--------------------------------------------------------------------------------

ARTICLE III

UNITS

3.1 Units Generally. The Members’ ownership interest in the Company shall be
represented by issued and outstanding Units, which may be divided into one or
more types, classes or series. Each type, class or series of Units shall have
the privileges, preferences, duties, liabilities, obligations and rights,
including voting rights, if any, set forth in this Agreement with respect to
such type, class or series. Unless otherwise determined by the Board, the Units
issued hereunder will not be Certificated Units. The Board shall maintain a
Schedule of Members and a record of each Member’s ownership interest in the
Company (which record, except for the Schedule of Members that is attached to
this Agreement as of the Effective Date of this Agreement, shall not be made
available to a Member as to any other Member’s ownership interest in the
Company), and shall update the Schedule of Members and such record, as
applicable, upon the issuance of any Units to any new Member, upon the Transfer
of any Units to any new or existing Member, upon the forfeiture of any Units, or
in the manner described in Section 14.20 if any proposed Member does not execute
and deliver this Agreement. A copy of the Schedule of Members as of the
Effective Date of this Agreement is attached hereto as Schedule A. As of the
date hereof, the Board and the Members have determined that Article 8 of the
Uniform Commercial Code of the State of Delaware (and the Uniform Commercial
Code of any other applicable jurisdiction) will not govern any Equity
Securities. The Board shall have the sole authority to elect in writing to have
any class or series of Equity Securities be subject to Article 8 of the Uniform
Commercial Code of the State of Delaware (and the Uniform Commercial Code of any
other applicable jurisdiction); provided that any such election to have Article
8 of the Uniform Commercial Code of the State of Delaware (and the Uniform
Commercial Code of any other applicable jurisdiction) shall not be effective
until at least two days’ prior written notice of the same is provided to the
Members, and shall not be revocable once made, and the class or series of Equity
Securities subject to such election, if Units (i.e., not derivative securities),
shall thereafter be Certificated Units. The ownership by a Member of any class
or series of Units shall entitle such Member to allocations of Net Income and
Net Loss and other items and Distributions of cash and other property with
respect to such Units as set forth in Article VI hereof.

3.2 Authorization and Issuance of Units. The Company is hereby authorized to
issue Units. Assuming that each Person whose name is listed on the signature
pages of this Agreement as of the Effective Date of this Agreement has executed
and delivered this Agreement as of the Effective Date and after giving effect to
the Capital Contributions of the Members, 1,271,075 Units (the “Initial Units”)
shall be issued and outstanding to the Members in the amounts set forth on the
Schedule of Members opposite the names of the Members or, in the case of the
Initial Service Providers, in a Unit notice to be delivered by the Company to
each Initial Service Provider concurrently with the execution and delivery of
this Agreement by such Initial Service Provider. Such Unit notice shall state,
among other things, the number of Units issued by the Company to such Initial
Service Provider and his corresponding Percentage Interest. In any matters
presented to the Members for approval or consent pursuant to this Agreement or
applicable law, each Member shall be deemed to have one vote for each Unit held
by such Member.

 

10



--------------------------------------------------------------------------------

3.3 Units Issued to Initial Service Providers.

(a) Loans from Calavo to Initial Service Providers. The Company and the Members
acknowledge and agree that Calavo has loaned funds to each Initial Service
Provider equal to the full Capital Contribution that each Initial Service
Provider shall make to the Company as payment for the Initial Units that each
shall receive with respect to each such Member’s Capital Contribution. Calavo’s
loan to each Initial Service Provider shall be evidenced by a secured promissory
note payable to Calavo (each, a “Promissory Note”), which each Initial Service
Provider shall deliver to Calavo concurrently with the execution of this
Agreement.

(b) Transfer of Units Upon Termination of Service. The Company and the Members
acknowledge and agree that if, prior to May 1, 2016, (i) the Company terminates
an Initial Service Provider’s employment with, or other service to, the Company
for Cause, or (ii) the Initial Service Provider terminates his employment with,
or other service to, the Company other than (A) for Good Reason or (B) as a
result of the Service Provider’s death or Disability, notwithstanding whether
prior to such date the Initial Service Provider has repaid his Promissory Note
in full, then all of such Initial Service Provider’s Initial Units shall be
automatically transferred to Calavo for no consideration, other than the
application of the value of such Initial Units to the repayment of the Service
Provider’s Promissory Note, as applicable. In the event such Initial Units are
transferred to Calavo pursuant to this Section 3.3(b) after the Initial Service
Provider’s Promissory Note is repaid, Calavo shall return the paid principal and
interest under the Promissory Note to the Initial Service Provider.

(c) Transfer of Units Upon Failure to Repay. The Company and the Members further
acknowledge and agree that, pursuant to the Promissory Notes, in the event an
Initial Service Provider fails to repay his Promissory Note by May 1, 2016, all
of such Initial Service Provider’s Initial Units may be transferred to Calavo,
in Calavo’s sole discretion, for no consideration, other than the application of
the value of such Initial Units to the repayment of the Service Provider’s
Promissory Note.

3.4 Authorization to Issue Profits Interest Units.

(a) Rule 701 Plan. This Agreement is a Rule 701 plan pursuant to which all
Initial Units held by Initial Service Providers and all Units that constitute a
“profits interest” in the Company within the meaning of IRS Revenue Procedure
93-27 (a “Profits Interest”) shall be issued and granted in compliance with the
securities registration exemption provided by Rule 701 of the Securities Act or
another applicable exemption (such plan as in effect from time to time, the
“Incentive Plan”). The Company may elect in the future to grant Profits Interest
Units to Service Providers. In connection with any future issuance of Profits
Interest Units, the Board is hereby authorized to negotiate and enter into award
agreements with each Service Provider to whom it grants Units that constitute a
Profits Interest (such agreements, “Award Agreements”). Each Award Agreement
shall include such terms, conditions, rights and obligations as may be
determined by the Board, in its sole discretion.

 

11



--------------------------------------------------------------------------------

(b) Profits Interest Units as Profits Interests. The Company and each Service
Provider who receives Profits Interest Units hereby agree to comply with the
provisions of IRS Revenue Procedure 2001-43, and neither the Company nor any
Service Provider who receives Profits Interest Units shall perform any act or
take any position inconsistent with the application of IRS Revenue Procedure
2001-43 or any future Internal Revenue Service guidance or other Governmental
Authority that supplements or supersedes the foregoing IRS Revenue Procedures.

(c) Safe Harbor for Profits Interest Units. In accordance with the finally
promulgated successor rules to Proposed Regulations Section 1.83-3(l) and IRS
Notice 2005-43, each Member, by executing this Agreement, authorizes and directs
the Company to elect a safe harbor under which the fair market value of any
Profits Interest Units issued after the effective date of such Proposed
Regulations (or other guidance) will be treated as equal to the liquidation
value (within the meaning of the Proposed Regulations or successor rules) of the
Profits Interest Units as of the date of issuance of such Profits Interest
Units. In the event that the Company makes a safe harbor election as described
in the preceding sentence, each Member hereby agrees to comply with all safe
harbor requirements with respect to Transfers of Units while the safe harbor
election remains effective. For the avoidance of doubt, all Profits Interest
Units shall be subject to the rights of the holders of Units to drag along the
holders of Profits Interest Units pursuant to Section 11.3.

3.5 Issuance of Additional Units and Interests. The Board has the power and
authority to cause the Company to issue (a) additional Units or other interests
in the Company (including to create and issue other classes or series having
different rights), (b) obligations, evidences of Indebtedness or other
securities or interests convertible or exchangeable into Units or other
interests in the Company, and (c) warrants, options or other rights to purchase
or otherwise acquire Units or other interests in the Company (collectively,
“Equity Securities,” which include the Units issued as of the date hereof);
provided that (i) the Company shall not issue any Units other than the Initial
Units to any Initial Member, (ii) Members shall have no preemptive rights, and
(iii) at any time following the date hereof, the Company shall not issue Units
to any Person unless such Person shall have executed and delivered a counterpart
or joinder to this Agreement. In such event, (A) the rights of Members in
respect of Units or interests of any class or series shall be diluted on a pro
rata basis based on holdings of such Units or other interests of such class or
series, including adjustments in Percentage Interest to accommodate the dilutive
effect, and (B) the Board shall have the power and authority to amend the
Schedule of Members solely to reflect such additional issuances and dilution and
to make any such other amendments as it deems necessary or desirable to reflect
such additional issuances consistent with the foregoing (including power and
authority to amend this Agreement to increase the authorized number of Units of
any class or create a new class of Units and to add the terms of such new class
including economic and governance rights which may be different from the Initial
Units or any other outstanding Equity Securities).

3.6 Purchase of Units. Subject to the terms of this Agreement, the Board may
cause the Company to purchase or otherwise acquire Units; provided that this
provision shall not in and of itself obligate any Member to sell any Units to
the Company. So long as any such Units are owned by or on behalf of the Company
such Units will not be considered outstanding for any purpose.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

MEMBERS; RIGHTS AND OBLIGATIONS OF MEMBERS

4.1 Substituted Members. In connection with the Transfer of Units of a Member
permitted under the terms of this Agreement, the Transferee shall become a
Substituted Member on the later of (a) the effective date of such Transfer, and
(b) the date on which the Board approves such Transferee as a Substituted
Member, and such admission shall be shown on the books and records of the
Company.

4.2 Additional Members. A Person may be admitted to the Company as an Additional
Member only as contemplated under Article III and only upon furnishing to the
Board (a) a letter of acceptance, in form satisfactory to the Board, of all the
terms and conditions of this Agreement, including the power of attorney granted
in Section 14.1, and (b) such other documents or instruments as may be necessary
or appropriate to effect such Person’s admission as a Member. Such admission
shall become effective on the date on which the Board determines in its sole
discretion that such conditions have been satisfied and when any such admission
is shown on the books and records of the Company.

4.3 Co-Packers. As a condition to the issuance of Units to each Co-Packer as
contemplated under Section 3.2, each Co-Packer must (a) enter into this
Agreement by October 31, 2013 and (b) enter into a mutually satisfactory
co-packing agreement with the Company concurrently with entering into this
Agreement.

4.4 Representations and Warranties of Members. By execution and delivery of this
Agreement or a joinder to this Agreement, as applicable, except as otherwise
provided in this Section 4.4, each of the Members, whether admitted as of the
date hereof or otherwise, represents and warrants to the Company and
acknowledges that:

(a) The Units have not been registered under the Securities Act or the
securities laws of any other jurisdiction, are issued in reliance upon federal
and state exemptions for transactions not involving a public offering and cannot
be disposed of unless (i) they are subsequently registered or exempted from
registration under the Securities Act and (ii) the provisions of this Agreement
have been complied with;

(b) Other than the Members who are Initial Service Providers, such Member is an
“accredited investor” within the meaning of Rule 501 promulgated under the
Securities Act, as amended by Section 413(a) of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and agrees that he or it will not take any
action that could have an adverse effect on the availability of the exemption
from registration provided by Rule 501 promulgated under the Securities Act with
respect to the offer and sale of the Units;

(c) Such Member’s Units are being acquired for his or its own account solely for
investment and not with a view to resale or distribution thereof;

(d) Such Member has conducted his or its own independent review and analysis of
the business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Company and such Member acknowledges that it has
been provided adequate access to the personnel, properties, premises and records
of the Company for such purpose;

 

13



--------------------------------------------------------------------------------

(e) The determination of such Member to acquire Units has been made by such
Member independent of any other Member, and neither the Company nor Calavo has
made any statements to such Member as to the advisability of such acquisition or
as to the business, operations, assets, liabilities, results of operations,
financial condition and prospects of the Company;

(f) Such Member has such knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of an investment in
the Company and making an informed decision with respect thereto;

(g) Such Member is able to bear the economic and financial risk of an investment
in the Company for an indefinite period of time, is able to bear the economic
risk and lack of liquidity of an investment in the Company, and is able to bear
the risk of loss of such Member’s entire investment in the Company;

(h) Such Member understands that the operations, financial condition and results
of operations of the Company are subject to numerous risks and uncertainties and
that there is no guarantee that an investment in the Company will be profitable;

(i) The execution, delivery and performance of this Agreement have been duly
authorized by such Member and do not require such Member to obtain any consent
or approval that has not been obtained and do not contravene or result in a
default in any material respect under any provision of any law or regulation
applicable to such Member or other governing documents or any agreement or
instrument to which such Member is a party or by which such Member is bound;

(j) Neither the issuance of any Units to any Member nor any provision contained
herein will entitle the Member to remain in the employment of the Company or
affect the right of the Company to terminate the Member’s employment at any time
for any reason, other than as otherwise provided in such Member’s employment
agreement or other similar agreement with the Company, if applicable; and

(k) Such Member who is an Initial Service Provider is providing the Company with
bona fide services and is permitted to purchase his Initial Units in light of
those services and not for any other reason, such as being a customer or
supplier of the Company.

4.5 Limitation of Liability. Except as otherwise provided in the Delaware Act,
by applicable law or expressly in this Agreement, no Member will be obligated
personally for any debt, obligation or liability of the Company or other
Members, whether arising in contract, tort or otherwise, including, but not
limited to, any loans to the Company from Calavo or from any other Member,
solely by reason of being a Member. Notwithstanding anything contained herein to
the contrary, the failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or management of its
business and affairs under this Agreement or the Delaware Act shall not be
grounds for imposing personal liability on any of the Members for liabilities of
the Company.

 

14



--------------------------------------------------------------------------------

4.6 Lack of Authority. No Member in its capacity as such has the authority or
power to act for or on behalf of the Company in any manner, to do any act that
would be (or could be construed as) binding on the Company or to make any
expenditures on behalf of the Company, and the Members hereby consent to the
exercise by the Board of the powers conferred on it by law and this Agreement.

4.7 Members Right to Act. For situations for which the approval of the Members
(rather than the approval of the Board on behalf of the Members) is required by
this Agreement or by applicable law, the Members shall act by Majority Vote
through meetings and written consents as described in this Section 4.7. The
actions by the Members permitted hereunder may be taken at a meeting called by
the Board or Members holding more than 50% of the aggregate number of
outstanding Units on at least five (5) days’ prior written notice to the other
Members, which notice shall state the purpose or purposes for which such meeting
is being called. The actions taken by the Members entitled to vote or consent at
any meeting (as opposed to by written consent), however called and noticed,
shall be as valid as though taken at a meeting duly held after regular call and
notice if (but not until), either before, at or after the meeting, the Members
entitled to vote or consent as to whom the meeting was improperly held sign a
written waiver of notice or a consent to the holding of such meeting or an
approval of the minutes thereof. The actions by the Members entitled to vote or
consent may be taken by vote of the Members entitled to vote or consent at a
meeting, or by written consent (without a meeting) so long as a Majority Vote is
obtained. Prompt notice of the action so taken without a meeting shall be given
to those Members entitled to vote or consent who have not consented in writing.
Any action taken pursuant to such written consent of the Members shall have the
same force and effect as if taken by the Members at a meeting thereof.

4.8 No Right of Partition. No Member shall have the right to seek or obtain
partition by court decree or operation of law of any Company property, or the
right to own or use particular or individual assets of the Company.

4.9 Indemnification.

(a) Indemnification of Directors. Each Person who was or is made a party or is
threatened to be made a party to or is otherwise involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of the fact that he is or was a Director shall be indemnified and held harmless
by the Company to the fullest extent authorized by the Delaware Act, as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Delaware Act to provide broader
indemnification rights than such law permitted the Delaware Act to provide prior
to such amendment), against all expense, liability and loss (including
attorneys’ fees, judgments, fines, and amounts paid in settlement) reasonably
incurred or suffered by each Person entitled to receive indemnification
hereunder (each an “Indemnified Person”) in connection therewith.

(b) Right to Advancement of Expenses. The rights to indemnification conferred in
Section 4.9(a) shall include the right to be paid by the Company the expenses
(including attorneys’ fees) incurred in defending any such proceeding in advance
of its final disposition. The rights to indemnification and to the advancement
of expenses conferred in Sections 4.9(a) and 4.9(b) shall be contract rights and
such rights shall continue as to an

 

15



--------------------------------------------------------------------------------

Indemnified Person who has ceased to be a Director and shall inure to the
benefit of the Indemnified Person’s heirs, executors, administrators, successors
and assigns. Any repeal or modification of any of the provisions of this
Section 4.9 shall not adversely affect any right or protection of an Indemnified
Person existing at the time of such repeal or modification.

(c) Indemnification of Service Providers. The Company may, to the extent
authorized from time to time by the Board, grant rights of indemnification and
advancement of expenses to any Service Provider or other Persons, including any
Member, to the fullest extent of the provisions of this Section 4.9 with respect
to the indemnification and advancement of expenses of Directors.

(d) The right to indemnification and the advancement of expenses conferred in
this Section 4.9 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, law, vote of the Board
or otherwise.

(e) The Board may determine to have the Company maintain insurance, at the
Company’s expense, to protect any Person against any expense, liability or loss
relating to the Company or its business whether or not the Company would have
the power to indemnify such Person against such expense, liability or loss under
the provisions of this Section 4.9.

(f) Notwithstanding anything contained herein to the contrary (including in this
Section 4.9), any indemnity by the Company relating to the matters covered in
this Section 4.9 shall be provided out of and to the extent of Company assets
only and neither the Board nor any other Member (unless such Member otherwise
agrees in writing or is found in a final decision by a court of competent
jurisdiction to have personal liability on account thereof) shall have personal
liability on account thereof or shall be required to make additional Capital
Contributions to help satisfy such indemnity of the Company (except as expressly
provided herein).

(g) Savings Clause. If this Section 4.9 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Indemnified Person
and other Person authorized by the Board to be indemnified pursuant to this
Section 4.9 to the fullest extent required by any applicable portion of this
Section 4.9 that shall not have been invalidated.

(h) Survival. The provisions of this Section 4.9 shall survive the dissolution,
liquidation, winding up and termination of the Company.

ARTICLE V

CAPITAL CONTRIBUTIONS

5.1 Initial Cash Capital Contributions. Each Member has made or
contemporaneously with the execution hereof shall make a Capital Contribution in
cash to the Company in the amount set forth opposite such Member’s name on the
Schedule of Members or, as to an Initial Service Provider, in the amount set
forth in such Initial Service Provider’s Unit notice, and shall receive Units
with respect to each such Member’s Capital Contribution, as set forth on the
Schedule of Members (as such Schedule may be amended by the Board of Managers to
reflect any additional issuances of Units after the Effective Date) or, as to an
Initial Service

 

16



--------------------------------------------------------------------------------

Provider, as set forth in such Initial Service Provider’s Unit notice. The
Company and the Members acknowledge that the Company shall repay a portion of
the Amended and Restated Promissory Note, dated June 30, 2013, in the original
principal amount of $500,000, payable to the order of Peter Hajas, by converting
the unpaid balance as of the date hereof of the principal and accrued interest
into a Capital Contribution of Peter Hajas in an amount equal to Peter Hajas’
initial Capital Contribution (i.e., $79,442).

5.2 Additional Capital Contributions. No Member shall make any additional
Capital Contributions to the Company. If at any time, or from time to time, the
Board determines the Company has inadequate capital to accomplish its business
objectives and goals, the Board may in its sole discretion issue and sell Equity
Securities, from time to time, as contemplated in Section 3.5, to third parties,
and any such Person may be admitted to the Company as an Additional Member with
a new class of Units, as applicable, in accordance with Article III, and the
individual ownership interest in the Company of each of the Members shall be
reduced on a pro rata basis to accommodate any dilutive effect.

5.3 Capital Accounts. The Company shall maintain a separate Capital Account for
each Member according to the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). In accordance with such Treasury Regulation, the
Capital Account of each Member shall be (i) increased by any Capital
Contributions made by such Member and such Member’s share of items of income and
gain allocated to such Member pursuant to Article VI and (ii) decreased by such
Member’s share of items of loss, deduction and expense allocated to such Member
pursuant to Article VI and any Distributions to such Member of cash or the Fair
Market Value of any other property distributed to such Member. The Company may
(in the sole discretion of the Board), upon the occurrence of the events
specified in Treasury Regulation Section 1.704-(b)(2)(iv)(f), increase or
decrease the Capital Accounts in accordance with the rules of such regulation
and Treasury Regulation Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of
Company property.

5.4 Negative Capital Accounts. No Member shall be required to pay to any other
Member or the Company any deficit or negative balance that may exist from time
to time in such Member’s Capital Account (including upon and after dissolution
of the Company).

5.5 No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any Distribution
from the Company, except as expressly provided herein.

5.6 Loans From Members. The Board is authorized to permit loans from Members to
the Company on such terms as it determines are appropriate; provided, that the
Board hereby approves loans of up to $3,000,000 from Calavo to the Company under
the 2013 Line of Credit and Security Agreement between Calavo and the Company
(the “Line of Credit Agreement”). Loans by Members to the Company shall not be
considered Capital Contributions. If any Member shall loan funds to the Company
in excess of the amounts required hereunder to be contributed by such Member to
the capital of the Company, the making of such loans shall not result in any
increase in the amount of the Capital Account of such Member. The amount of any
such loans shall be a debt of the Company to such Member and shall be payable or
collectible in accordance with the terms and conditions upon which such loans
are made.

 

17



--------------------------------------------------------------------------------

5.7 Distributions In-Kind. To the extent that the Company distributes property
in-kind to the Members, the Company shall be treated as making a distribution
equal to the Fair Market Value of such property for purposes of Section 6.1 and
such property shall be treated as if it were sold for an amount equal to its
Fair Market Value (or such other amount as is required to be used by the Code or
applicable Treasury Regulation) and any resulting gain or loss shall be
allocated to the Members’ Capital Accounts in accordance with Sections 6.3
through 6.5.

5.8 Transfer of Units. In the event of a Transfer of one or more Units pursuant
to Article XI, the Transferee shall succeed to the Transferor’s Capital Account
with respect to such transferred Unit or Units, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(l).

ARTICLE VI

DISTRIBUTIONS AND ALLOCATIONS

6.1 Distributions.

(a) General. Subject to the limitation set forth in the last sentence of this
Section 6.1(a), Section 6.1(b) and Section 6.1(d), the Board shall have sole
discretion regarding the amounts and timing of Distributions to Members,
including to decide to forego payment of Distributions in order to provide for
the retention and establishment of reserves of, or payment to third parties of,
such funds as it deems necessary with respect to the reasonable business needs
of the Company (which needs may include the payment or the making of provision
for the payment when due of the Company’s obligations, including, but not
limited to, present and anticipated debts and obligations, capital needs and
expenses, the payment of any management or administrative fees and expenses, and
reasonable reserves for contingencies), provided, however, that no
Distributions, other than Tax Advances described in Section 6.1(c), shall be
made to the Members prior to the date on which Calavo’s loans to the Company, if
any, under the Line of Credit Agreement have been repaid in full.
Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make any Distribution to Members if such Distribution would
violate § 18-607 of the Delaware Act or other applicable law.

(b) Priority of Distributions. After making all Distributions required for a
given Fiscal Year under Section 6.1(c) and subject to the priority of
Distributions pursuant to Article XIII, if applicable, all Distributions
determined to be made by the Board pursuant to Section 6.1(a) shall be made to
the Members pro rata, pari passu in accordance with their respective Percentage
Interests, provided, however, that each Member who is an Initial Service
Provider authorizes and directs the Company to first apply any and all
Distributions (other than Tax Advances) to such Member against such Member’s
Promissory Note until the Promissory Note is paid in full.

(c) Tax Advances. To the extent funds of the Company are available for
distribution by the Company (as determined by the Board in its sole discretion),
the Board shall cause the Company to distribute to the Members with respect to
each Fiscal Quarter an amount of cash (a “Tax Advance”) which in the good faith
judgment of the Board equals (i) the amount of net taxable income (adjusted to
take account of any net taxable losses of the Company allocable to the Members
in prior periods that have not previously been taken into account for

 

18



--------------------------------------------------------------------------------

this purpose) of the Company allocable to the Members as Net Income under
Section 6.3(a) in respect of such Fiscal Quarter, multiplied by (ii) the
combined maximum U.S. federal, state, and local income tax rate to be applied
with respect to such taxable income (calculated by using the highest maximum
combined marginal U.S. federal, state and local income tax rates determined by
the Board to be appropriate and taking into account the character of such
taxable income and the deductibility of state income tax for federal income tax
purposes) for such Fiscal Quarter (making an appropriate adjustment for any rate
changes that take place during such period), with all such calculations to be
determined by the Board in its sole discretion. Each Tax Advance shall be
distributed to the Members in the same proportions that taxable income was
determined by the Board to be allocable to the Members in respect of such Fiscal
Quarter. Any Distributions made pursuant to this Section 6.1(c) shall be treated
for purposes of this Agreement as advances on Distributions pursuant to
Section 6.1(b) and shall reduce, dollar-for-dollar, the amount otherwise
distributable to such Member pursuant to Section 6.1(b).

(d) If the Company has loaned money to a Member or to a Member’s Affiliate
(including, without limitation, a corporation, limited liability company or
other entity controlled by the Member), the Company shall be entitled to apply
all or a portion of a Distribution that is otherwise payable to the Member to
the repayment of the principal and accrued interest that is due and payable on
such loan and, in such event, the Member shall not receive the portion of the
Distribution that is applied to the repayment of such loan.

6.2 Tax Withholding; Withholding Advances.

(a) Tax Withholding. If requested by the Board, each Member shall, if legally
able to do so, deliver to the Board:

(i) an affidavit in form satisfactory to the Board that the applicable Member
(or its members, as the case may be) is not subject to withholding under the
provisions of any federal, state, local, foreign or other applicable law;

(ii) any certificate that the Board may reasonably request with respect to any
such laws; and/or

(iii) any other form or instrument reasonably requested by the Board relating to
any Member’s status under such law.

If a Member fails or is unable to deliver to the Board the affidavit described
in Section 6.2(a)(i), the Board may withhold amounts from such Member in
accordance with Section 6.2(b).

(b) Withholding Advances. The Company is hereby authorized at all times to make
payments (“Withholding Advances”) with respect to each Member in amounts
required to discharge any obligation of the Company (as determined by the Tax
Matters Partner based on the advice of legal or tax counsel to the Company) to
withhold or make payments to any federal, state, local or foreign taxing
authority (a “Taxing Authority”) with respect to any Distribution or allocation
by the Company of income or gain to such Member and to withhold the same from
Distributions to such Member. Any funds withheld from a Distribution by reason
of this Section 6.2(b) shall nonetheless be deemed Distributed to the Member in
question for all purposes under this Agreement and, at the option of the Board,
shall be charged against the Member’s Capital Account.

 

19



--------------------------------------------------------------------------------

(c) Repayment of Withholding Advances. Any Withholding Advance made by the
Company to a Taxing Authority on behalf of a Member and not simultaneously
withheld from a Distribution to that Member shall, with interest thereon
accruing from the date of payment at a rate equal to the prime rate published in
the Wall Street Journal on the date of payment plus two percent (2.0%) per annum
(the “Company Interest Rate”):

(i) be promptly repaid to the Company by the Member on whose behalf the
Withholding Advance was made (which repayment by the Member shall not constitute
a Capital Contribution, but shall credit the Member’s Capital Account if the
Board shall have initially charged the amount of the Withholding Advance to the
Capital Account); or

(ii) with the consent of the Board, be repaid by reducing the amount of the next
succeeding Distribution or Distributions to be made to such Member (which
reduction amount shall be deemed to have been Distributed to the Member, but
which shall not further reduce the Member’s Capital Account if the Board shall
have initially charged the amount of the Withholding Advance to the Capital
Account).

Interest shall cease to accrue from the time the Member on whose behalf the
Withholding Advance was made repays such Withholding Advance (and all accrued
interest) by either method of repayment described above.

(d) Indemnification. Each Member hereby agrees to indemnify and hold harmless
the Company and the other Members from and against any liability with respect to
taxes, interest or penalties which may be asserted by reason of the Company’s
failure to deduct and withhold tax on amounts Distributable or allocable to such
Member. The provisions of this Section 6.2(d) and the obligations of a Member
pursuant to Section 6.2(c) shall survive the termination, dissolution,
liquidation and winding up of the Company and the withdrawal of such Member from
the Company or Transfer of its Units. The Company may pursue and enforce all
rights and remedies it may have against each Member under this Section 6.2(d),
including bringing a lawsuit to collect repayment with interest of any
Withholding Advances.

(e) Overwithholding. Neither the Company nor the Board shall be liable for any
excess taxes withheld in respect of any Distribution or allocation of income or
gain to a Member. In the event of an overwithholding, a Member’s sole recourse
shall be to apply for a refund from the appropriate Taxing Authority.

6.3 Allocations of Net Income and Net Loss.

(a) Allocations of Net Income. After giving effect to the special allocations
set forth in Sections 6.4 and 6.5, Net Income (excluding the sale of all or
substantially all of the Company’s assets or the liquidation of the Company) for
any Fiscal Year, including the full 2013 Fiscal Year, shall be allocated for Tax
purposes and accounting purposes, as follows:

(i) first, to the Members in accordance with the prior allocation of Net Loss to
them and to the extent thereof; and

 

20



--------------------------------------------------------------------------------

(ii) thereafter, any additional Net Income shall be allocated to the Members on
a pro rata, pari passu basis based on their Percentage Interests.

(b) Allocations of Net Loss. After giving effect to the special allocations set
forth in Sections 6.4 and 6.5, Net Loss (excluding the sale of all or
substantially all of the Company’s assets or the liquidation of the Company) for
any Fiscal Year, including the full 2013 Fiscal Year, shall be allocated for Tax
purposes and accounting purposes among the Members, first, in accordance with
positive Capital Account balances to the extent thereof, and the balance, to the
Members in accordance with their Percentage Interests (in the manner that Net
Income is allocated under Section 6.3(a)(ii)).

(c) Allocations of Losses and Income for Financial Statement Purposes. To the
extent permitted by GAAP, the Company’s losses and income that are determined
for accounting purposes in connection with the preparation of the Company’s
financial statements shall also be allocated for each Fiscal Year, including for
the full 2013 Fiscal Year, to the Members in accordance with the allocation
principles that are described in Sections 6.3(a) and 6.3(b) for Net Loss and Net
Income.

6.4 Special Allocations.

(a) Net Loss attributable to partner nonrecourse debt (as defined in Treasury
Regulation Section 1.704-2(b)(4)) shall be allocated in the manner required by
Treasury Regulation Section 1.704-2(i). If there is a net decrease during a
Taxable Year in partner nonrecourse debt minimum gain (as defined in Treasury
Regulation Section 1.704-2(i)(3)), Net Income for such Taxable Year (and, if
necessary, for subsequent Taxable Years) shall be allocated to the Members in
the amounts and of such character as determined according to Treasury Regulation
Section 1.704-2(i)(4). This Section 6.4(a) is intended to be a “partner
nonrecourse debt minimum gain chargeback” provision that complies with the
requirements of Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted in a manner consistent therewith.

(b) Nonrecourse deductions (as determined according to Treasury Regulation
Section 1.704-2(b)(1)) for any Taxable Year shall be allocated to each Member
ratably among such Members based upon the number of outstanding Units held by
each such Member immediately prior to such allocation. Except as otherwise
provided in Section 6.4(a), if there is a net decrease in the Minimum Gain
during any Taxable Year, each Member shall be allocated Net Income for such
Taxable Year (and, if necessary, for subsequent Taxable Years) in the amounts
and of such character as determined according to Treasury Regulation
Section 1.704-2(f). This Section 6.4(b) is intended to be a Minimum Gain
chargeback provision that complies with the requirements of Treasury Regulation
Section 1.704-2(f), and shall be interpreted in a manner consistent therewith.

(c) If any Member that unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, computed after the application of Sections 6.4(a) and 6.4(b) but before
the application of any other provision of this Article VI, then Net Income for
such Taxable Year shall be allocated to such Member in

 

21



--------------------------------------------------------------------------------

proportion to, and to the extent of, such Adjusted Capital Account Deficit. This
Section 6.4(c) is intended to be a qualified income offset provision as
described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted in a manner consistent therewith.

(d) Net Income and Net Loss shall be allocated in a manner consistent with the
manner that the adjustments to the Capital Accounts are required to be made
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(k) and (m).

(e) The allocations set forth in Section 6.4(a)-(d) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Sections
1.704-1(b) and 1.704-2 of the Treasury Regulations. The Regulatory Allocations
may not be consistent with the manner in which the Members intend to allocate
Net Income and Net Loss of the Company or make Company distributions.
Accordingly, notwithstanding the other provisions of this Article VI, but
subject to the Regulatory Allocations, income, gain, deduction, and loss shall
be reallocated among the Members so as to eliminate the effect of the Regulatory
Allocations and thereby cause the respective Capital Accounts of the Members to
be in the amounts (or as close thereto as possible) they would have been if Net
Income and Net Loss (and such other items of income, gain, deduction and loss)
had been allocated without reference to the Regulatory Allocations. In general,
the Members anticipate that this will be accomplished by specially allocating
other Net Income and Net Loss (and such other items of income, gain, deduction
and loss) among the Members so that the net amount of the Regulatory Allocations
and such special allocations to each such Member is zero. In addition, if in any
Fiscal Year or Fiscal Period there is a decrease in partnership Minimum Gain, or
in partner nonrecourse debt Minimum Gain, and application of the Minimum Gain
chargeback requirements set forth in Section 6.4(a) or Section 6.4(b) would
cause a distortion in the economic arrangement among the Members, the Members
may, if they do not expect that the Company will have sufficient other income to
correct such distortion, request the Internal Revenue Service to waive either or
both of such Minimum Gain chargeback requirements. If such request is granted,
this Agreement shall be applied in such instance as if it did not contain such
Minimum Gain chargeback requirement.

(f) The Members acknowledge that allocations like those described in Proposed
Treasury Regulation Section 1.704-1(b)(4)(xii)(c) (“Forfeiture Allocations”)
result from the allocations of Net Income and Net Loss provided for in this
Agreement. For the avoidance of doubt, the Company is entitled to make
Forfeiture Allocations and, once required by applicable final or temporary
guidance, allocations of Net Income and Net Loss will be made in accordance with
Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(c) or any successor
provision or guidance.

6.5 Tax Allocations.

(a) The income, gains, losses, deductions and credits of the Company will be
allocated, for federal, state and local income tax purposes, among the Members
in accordance with the allocation of such income, gains, losses, deductions and
credits among the Members for computing their Capital Accounts; except that if
any such allocation is not permitted by the Code or other applicable law, the
Company’s subsequent income, gains, losses, deductions and credits will be
allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.

 

22



--------------------------------------------------------------------------------

(b) Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Members in accordance with Code Section 704(c) so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its Book Value using any permitted method selected by
the Tax Matters Partner.

(c) If the Book Value of any Company asset is adjusted pursuant to the
requirements of Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or
(f) subsequent allocations of items of taxable income, gain, loss and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its Book Value
in the same manner as under Code Section 704(c) using any permitted method
selected by the Tax Matters Partner.

(d) Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Members according to their interests in such
items as determined by the Board taking into account the principles of Treasury
Regulation Section 1.704-1(b)(4)(ii).

(e) Allocations pursuant to this Section 6.5 are solely for purposes of federal,
state and local taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of Net Income, Net Loss,
Distributions or other Company items pursuant to any provision of this
Agreement.

6.6 Offsetting Allocations. If, and to the extent that, any Member is deemed to
recognize any item of income, gain, deduction or loss as a result of any
transaction between such Member and the Company pursuant to Sections 83, 482, or
7872 of the Code or any similar provision now or hereafter in effect, the Board
shall use its reasonable best efforts to allocate any corresponding Net Income
or Net Loss of the Company to the Member who recognizes such item in order to
reflect the Members’ economic interest in the Company.

6.7 Transfer of Units to Calavo. In the event that an Initial Service Provider’s
Initial Units are transferred to Calavo Section 3.3 or a Promissory Note, the
Capital Account balance attributable to such Initial Units shall be allocated to
Calavo, and appropriate adjustments will be made to Calavo’s Percentage
Interest.

6.8 Indemnification and Reimbursement for Payments on Behalf of a Member. Except
as otherwise provided in Sections 4.5 and 7.6, if the Company is required by law
to make any payment to a Governmental Entity that is specifically attributable
to a Member or a Member’s status as such (including federal withholding taxes,
state personal property taxes, and state unincorporated business taxes), then
such Member shall indemnify and contribute to the Company in full the entire
amount paid (including interest, penalties and related expenses). The Board may
offset Distributions to which a Person is otherwise entitled under this
Agreement against such Person’s obligation to indemnify the Company under this
Section 6.8. A Member’s obligation to indemnify and make contributions to the
Company under this Section 6.8 shall survive the termination, dissolution,
liquidation and winding up of the Company, and for purposes of this Section 6.8,
the Company shall be treated as continuing in existence. The Company may pursue
and enforce all rights and remedies it may have against each Member under this
Section 6.8, including instituting a lawsuit to collect such indemnification and
contribution with interest at the applicable statutory rate.

 

23



--------------------------------------------------------------------------------

6.9 Allocations for Partial Fiscal Years. All Net Income and Net Loss shall be
allocated, and all distributions shall be made to the Persons shown on the
records of the Company to have been Members as of the last day of the fiscal
year for which the allocation or distribution is to be made. Notwithstanding the
foregoing, unless the Company’s fiscal year is separated into segments, if there
is a Transfer during the fiscal year, the Net Income and Net Loss shall be
allocated between the original Member and the successor on the basis of the
number of days each was a Member during the fiscal year; provided, however, in
the event of such a Transfer the Company’s fiscal year shall be segregated into
two or more segments in order to account for Net Income, Net Loss, or proceeds
attributable to a Sale of the Company or to any other extraordinary nonrecurring
items of the Company.

ARTICLE VII

MANAGEMENT

7.1 Board of Directors.

(a) Board’s Power, Authority and Duties. The Board of Directors of the Company
(the “Board”) shall be the governing body of the Company and shall be
responsible for the management, operation and control of the business and
affairs of the Company. The Board shall constitute the “manager” of the Company
for purposes of the Delaware Act, and the Board shall have, and is hereby
granted, the full and complete power, authority and sole discretion for, on
behalf of and in the name of the Company, to take such actions as it may in its
sole discretion deem necessary or advisable to carry out any and all of the
objectives and purposes of the Company, subject only to the terms of this
Agreement. However, no individual member of the Board shall have the authority
to act on his own as a “manager” of the Company for purposes of the Delaware
Act.

(b) Composition of the Board; Removal of Directors; Vacancies. The Board shall
consist of a minimum of three members, with the exact number of Board members to
be determined from time to time by Calavo and with the initial number of Board
members to be four until increased or decreased by Calavo. Each member of the
Board shall be appointed by Calavo. The first four members of the Board are
Lecil E. Cole, who shall function as Chairman of the Board, Michael R. Lippold,
J. Link Leavens and Arthur J. Bruno. Each member of the Board shall remain in
office until his death, resignation or earlier removal from office by Calavo.
Calavo shall have the power to remove any or all Directors for any reason and
appoint new Directors; provided, however, that Calavo may not remove Michael R.
Lippold as a Director unless his employment with the Company is terminated by
the Company or him. Any Director may resign at any time upon notice to the
Board. Any vacancy occurring in the Board may be filled at any time by Calavo.

(c) Meetings of the Board.

(i) Generally. The Board shall meet at such times and at such places (including
meetings by conference calls) as are determined from time to time by the
Chairman of the Board or by at least two other Directors on at least twelve
(12) hours’ notice to each Director, either personally, by telephone, by
facsimile, by e-mail or by mail, unless all of the Directors agree to meet on
shorter notice.

 

24



--------------------------------------------------------------------------------

(ii) Quorum; Action by the Board; Remote Participation. A majority of the
Directors shall constitute a quorum for the transaction of business of the
Board. At all times when the Board is conducting business at a meeting of the
Board, a quorum of the Board must be present at such meeting. The affirmative
vote of a majority of the Directors present at a meeting in which a quorum is
present shall be required to take action at a Board meeting and shall constitute
valid and binding action by the Board. One or more Directors may participate in
a meeting of the Board by means of conference telephone or other electronic
technology by means of which all Persons participating in the meeting can hear
each other. Participation in a meeting pursuant to this subsection (ii) shall
constitute presence in person at the meeting.

(d) Action by Written Consent. Notwithstanding anything herein to the contrary,
any action of the Board may be taken without a meeting if a written consent of a
majority of the Directors shall approve such action. Such consent shall have the
same force and effect as a vote at a meeting where a quorum was present and may
be stated as such in any document or instrument filed with the Secretary of
State of Delaware.

(e) Compensation; No Employment.

(i) Directors shall receive such compensation, if any, for their services in
such capacity as may be designated by the Board, from time to time. In addition,
each Director shall be reimbursed for his reasonable out-of-pocket expenses
incurred in the performance of his duties as a Director, pursuant to such
policies as from time to time are established by the Board. Nothing contained in
this Section 7.1(e) shall be construed to preclude any Director from serving the
Company or Calavo in any other capacity and receiving reasonable compensation
for such services.

(ii) This Agreement does not, and is not intended to, confer upon any Director
any rights with respect to continued employment by the Company or Calavo, and
nothing herein should be construed to have created any employment agreement with
any Director.

(f) The resignation, withdrawal or removal of a Director who is also a Member
shall not, itself, affect the Director’s rights as a Member, if applicable, and
shall not constitute a withdrawal of a Member.

7.2 Delegation of Authority. The Board may, from time to time, delegate to one
or more Persons such authority and duties as the Board may deem advisable. Any
delegation pursuant to this Section 7.2 may be revoked at any time by the Board
in its sole discretion.

7.3 Chief Executive Officer. The Company shall have a Chief Executive Officer
(the “Chief Executive Officer”). Subject to such powers, duties and
responsibilities, if any, as may be given by the Board to the Chairman of the
Board, the Chief Executive Officer shall be responsible for the general
management and affairs of the Company and shall perform all duties

 

25



--------------------------------------------------------------------------------

incidental to his office which may be required by law and all such other duties
as are properly required of him by the Board. The Chief Executive Officer shall,
subject to the control of the Board, have general supervision, direction and
control of the business and officers of the Company. Lecil E. Cole shall be the
Company’s first Chief Executive Officer. Calavo’s Board of Directors shall
approve the Chief Executive Officer’s compensation.

7.4 General Manager. The Company shall have a general manager (the “General
Manager”), who shall have such power, authority and duties regarding the
day-to-day management of the Company and other matters as are assigned to him
from time to time by the Board or the Chief Executive Officer. Michael R.
Lippold shall be the Company’s first General Manager, and he shall report
directly to the Chief Executive Officer. The Board shall approve the General
Manager’s compensation. The Board has the power to remove at any time and
replace the General Manager.

7.5 Other Officers, Employees and Consultants. The Company shall have such other
officers, employees and consultants as the Board determines from time to time
are necessary or advisable, and such officers and employees shall have any such
titles as the Board determines are necessary or advisable. The Board shall
approve the compensation of each of such officers, employees and consultants or
may elect to grant that authority to the Chief Executive Officer or the General
Manager with respect to some or all of such officers, employees or consultants.
Each such officer, employee and consultant shall have such power, authority and
duties as are assigned to him from time to time by the Chief Executive Officer
or by the General Manager if the Board elects in its sole discretion to
authorize the General Manager to assign such power, authority and duties. In
absence of an express statement of powers and authority of an officer, each
officer shall have the power and authority normally and customarily vested in
such officers of a corporation. Any number of offices may be held by the same
person and no officer need be a Member. Except for the Chief Executive Officer,
each officer, employee and consultant shall report directly to the General
Manager or to another person or persons designated by the General Manager,
provided that the Board has the power to designate that any such officer,
employee or consultant shall instead report directly to the Board or to the
Chief Executive Officer. The Board has the power to remove at any time and
replace any officer, employee or consultant of the Company.

7.6 Limitation of Liability. Except as otherwise provided herein or in any
agreement entered into by such Person and the Company, and to the maximum extent
permitted by the Delaware Act, no present or former member of the Board shall be
liable to the Company or to any other Member for any act or omission performed
or omitted by such Person in good faith in his capacity as a member of the
Board; provided that such limitation of liability shall not apply to the extent
the act or omission was attributable to such Person’s gross negligence, willful
misconduct or knowing violation of law or this Agreement or any other agreement
with the Company. The Board shall be entitled to rely upon the advice of legal
counsel, independent public accountants and other experts, including financial
advisors, and any act of or failure to act by the Board in good faith reliance
on such advice shall in no event subject the Board or any of its Affiliates,
employees, agents or representatives to liability to the Company or any Member.

 

26



--------------------------------------------------------------------------------

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS

8.1 Records and Accounting. The Company shall keep, or cause to be kept,
appropriate books and records with respect to the Company’s business, including
all books and records necessary to provide any information, lists and copies of
documents required to be provided pursuant to the Delaware Act and other
applicable laws. All matters concerning (a) the determination of the relative
amount of allocations and distributions among the Members pursuant to
Articles V and VI, and (b) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Board, whose determination shall be final
and conclusive as to all of the Members absent manifest clerical error.

8.2 Fiscal Year. The fiscal year (the “Fiscal Year”) of the Company shall be
November 1 to October 31, or such other annual accounting period as may be
established by the Board.

8.3 Reports.

(a) The Company shall, upon the written request of any Member, deliver or cause
to be delivered to such Member with reasonable promptness, information and
financial data concerning the Company requested by the Member but only to the
extent the delivery of such information and data is expressly required by the
Delaware Act or is necessary for any of such Member to consummate a Transfer of
Units permitted by this Agreement; provided further that furnishing such
information and data shall not be financially burdensome on the Company or the
Board, or unreasonably time consuming for the employees of the Board or the
Company.

(b) Subject to the availability of information, the Company shall use reasonable
efforts to deliver or cause to be delivered, within 90 days after the end of
each Fiscal Year, to each Person who was a Member at any time during such Fiscal
Year all information with respect to such Person’s Units which is necessary for
the preparation of such Person’s United States federal and state income tax
returns, including a Schedule K-1. Unless otherwise determined by the Board, the
Company will use reasonable efforts to deliver, within 90 days after the end of
each fiscal year, financial statements of the Company for such year, including a
balance sheet and a profit and loss statement, to each Member, provided that
each Member must maintain the confidentiality of such financial statements.

ARTICLE IX

COVENANTS

9.1 Confidentiality. Each Member recognizes and acknowledges that it has and may
in the future receive certain confidential and proprietary information and trade
secrets of the Company and its Affiliates that are not generally known to the
public, including, but not limited to, information concerning business plans,
financial statements and other information provided pursuant to this Agreement,
identifiable, specific and discrete business opportunities being pursued by the
Company, operating practices and methods, expansion plans, strategic plans,
marketing plans, contracts, customer and supplier lists or other business
documents which the

 

27



--------------------------------------------------------------------------------

Company treats as confidential, in any format whatsoever (including oral,
written, electronic or any other form or medium) (collectively, “Confidential
Information”). Except as otherwise agreed to by the Majority Vote of the
Members, each Member agrees that it will not, and shall cause each of its
directors, officers, members, partners, employees and agents not to, during or
after the term of this Agreement, whether directly or indirectly through an
Affiliate or otherwise, take commercial or proprietary advantage of or profit
from any Confidential Information or disclose Confidential Information to any
Person for any reason or purpose whatsoever, except (i) to authorized Directors,
officers, representatives, agents and employees of the Company and as otherwise
may be proper in the course of performing such Member’s obligations, or
enforcing such Member’s rights, under this Agreement; (ii) to any bona fide
prospective purchaser of the equity or assets of such Member or its Affiliates
or the Units held by such Member, or prospective merger partner of such Member
or its Affiliates, provided that such prospective purchaser or merger partner
agrees to be bound by the provisions of this Section 9.1 or a comparable
agreement; or (iii) as is required to be disclosed by order of a court of
competent jurisdiction, administrative body or governmental body, or by
subpoena, summons or legal process, or by law, rule or regulation, provided
that, to the extent permitted by law, the Member required to make such
disclosure shall provide to the Board prompt notice of such disclosure. For
purposes of this Article IX, “Confidential Information” shall not include any
information which is disclosed by the Company or Calavo in a prospectus or other
documents for dissemination to the public or otherwise becomes generally
available to the public other than as a result of disclosure by such Person or
any other Person who receives the information from such Person in breach of this
Agreement or in breach of any other confidentiality obligation that is owed to
the Company or Calavo. Neither the preceding provisions of this Section 9.1 nor
any other provision of this Agreement shall be construed as prohibiting Calavo
from disclosing any Confidential Information or other information that it is
required to disclose under the Securities Act or the Securities Exchange Act, or
the rules and regulations thereunder, in connection with a report or other
document that Calavo files with the Securities and Exchange Commission.

9.2 Non-compete; Non-solicit.

(a) Non-compete. In light of each Member’s access to Confidential Information
and position of trust and confidence with the Company, each Member hereby agrees
that, so long as such Member owns Units (the “Restricted Period”), such Member
shall not (i) render services or give advice to, or affiliate with (as employee,
partner, consultant or otherwise), or (ii) directly or indirectly through one or
more of any of their respective Affiliates, own, manage, operate, control or
participate in the ownership, management, operation or control of, any
Competitor or any division or business segment of any Competitor; provided, that
nothing in this Section 9.2(a) shall prohibit such Member from acquiring or
owning, directly or indirectly, up to 2% of the aggregate voting securities of
any Competitor that is a publicly traded Person; and provided, further, that the
restrictions of this Section 9.2 shall cease to apply to a Service Provider who,
within six months after a Sale of the Company, ceases to be a Service Provider
of the Company by reason of (i) the Company’s termination of the Service
Provider’s employment with, or other service to, the Company without Cause, or
(ii) the Service Provider’s termination of his employment with, or other service
to, the Company for Good Reason.

 

28



--------------------------------------------------------------------------------

(b) Non-solicit of Employees. In light of each Member’s access to Confidential
Information and position of trust and confidence with the Company, each Member
further agrees that, during the Restricted Period, he shall not, directly or
indirectly through one or more of any of their respective Affiliates, hire or
solicit, or encourage any other Person to hire or solicit, any individual who
has been employed by the Company within one (1) year prior to the date of such
hiring or solicitation, or encourage any such individual to leave such
employment. This Section 9.2(b) shall not prevent a Member from hiring or
soliciting any employee or former employee of the Company who responds to a
general solicitation that is a public solicitation of prospective employees and
not directed specifically to any Company employees.

(c) Non-solicit of Customers. In light of each Member’s access to Confidential
Information and position of trust and confidence with the Company, each Member
further agrees that, during the Restricted Period, he shall not, directly or
indirectly through one or more of any of their respective Affiliates, solicit or
entice, or attempt to solicit or entice, any customers or suppliers of the
Company for purposes of diverting their business from the Company.

(d) Blue Pencil. If any court of competent jurisdiction determines that any of
the covenants set forth in this Article IX, or any part thereof, is
unenforceable because of the duration or geographic scope of such provision,
such court shall have the power to modify any such unenforceable provision in
lieu of severing such unenforceable provision from this Agreement in its
entirety, whether by rewriting the offending provision, deleting any or all of
the offending provision, adding additional language to this Article IX or by
making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by applicable law. The parties hereto expressly agree that this Agreement as so
modified by the court shall be binding upon and enforceable against each of
them.

9.3 Inventions. All processes, designs, technologies and inventions relating to
the business of the Company (collectively, “Inventions”), including new
contributions, improvements, ideas, discoveries, trademarks and trade names,
conceived, developed, invented, made or found by a Service Provider, alone or
with others, during his employment or consultancy with the Company, whether or
not patentable and whether or not conceived, developed, invented, made or found
on the Company’s time or with the use of the Company’s facilities or materials,
shall be the property of the Company and shall be promptly and fully disclosed
by the Service Provider to the Company. The Service Providers shall perform all
necessary acts (including, without limitation, executing and delivering any
confirmatory assignments, documents or instruments requested by the Company) to
assign or otherwise to vest title to any such Inventions in the Company and to
enable the Company, at its sole expense, to secure and maintain patents or any
other rights for such Inventions. As used in this Article IX, the term “the
business of the Company” shall mean whatever business the Company is conducting
at the relevant time.

9.4 Other Business Activities. The parties hereto expressly acknowledge and
agree that, notwithstanding any other provision of this Agreement: (a) each of
Calavo, Fresh Benefit, Inc. (“Fresh Benefit”), of which David Ominsky and
William Farrell III are officers

 

29



--------------------------------------------------------------------------------

and/or beneficial owners of equity securities, and their respective Affiliates
are permitted to have, and presently have or may in the future have, investments
or other business relationships, ventures, agreements or arrangements with
entities engaged in business that is not directly competitive with the business
of the Company (an “Other Business”); (b) none of Calavo, Fresh Benefit or their
respective Affiliates will be prohibited by virtue of Calavo’s and Messrs.
Ominsky and Farrell III’s respective investment in the Company from pursuing and
engaging in any such activities; (c) none of Calavo, Fresh Benefit or their
respective Affiliates will be obligated to inform the Company or any Member of
any such opportunity, relationship or investment (a “Business Opportunity”) or
to present such Business Opportunity to the Company, and the Company hereby
renounces any interest in a Business Opportunity and any expectancy that a
Business Opportunity will be offered to it; (d) nothing contained herein shall
limit, prohibit or restrict any Director, who is also a Calavo director, from
serving on the board of directors or other governing body or committee of any
Other Business; and (e) the Members will not acquire, be provided with an option
or opportunity to acquire, or be entitled to any interest or participation in
any Other Business as a result of the participation therein of any of Calavo,
Fresh Benefit or their respective Affiliates. The parties hereto expressly
authorize and consent to the involvement of Calavo, Fresh Benefit and/or their
respective Affiliates in any Other Business. The parties hereto expressly waive,
to the fullest extent permitted by applicable law, any rights to assert any
claim that such involvement breaches any fiduciary or other duty or obligation
owed by Calavo, David Ominsky or William Farrell III to the Company or any
Member or to assert that such involvement constitutes a conflict of interest by
Calavo, David Ominsky or William Farrell III with respect to the Company or any
Member. Notwithstanding anything to the contrary in this Section 9.4, Sections
9.1, 9.2 and 9.3 shall remain in effect.

9.5 Violations. If any Member breaches any provision of this Article IX, or in
the event that any such breach is threatened by any Member, in addition to and
without limiting or waiving any other remedies available to the Company at law
or in equity, the Company shall be entitled to immediate injunctive relief in
any court, domestic or foreign, having the capacity to grant such relief, to
restrain any such breach or threatened breach and to enforce the provisions of
this Article IX. The parties hereto expressly acknowledge and agree that, among
the Company’s other rights and remedies, the Company shall not be required to
make any payments or distributions to a Member under this Agreement or under an
employment agreement or consulting agreement between a Member who is a Service
Provider and the Company if such Member violates any agreement or duty under
this Article IX. The Company has a right to buy a breaching Member’s Units for
his cash Capital Contribution to the Company in respect of such Units, and any
unpaid Promissory Note shall be repaid if the Company buys an Initial Service
Provider’s Units on his breach.

ARTICLE X

TAX MATTERS

10.1 Preparation of Tax Returns. The Company shall arrange for the preparation
and timely filing of all returns required to be filed by the Company. Each
Member shall timely furnish to the Board all pertinent information in its
possession relating to Company operations that is necessary to enable the
Company’s income tax returns to be prepared and filed.

 

30



--------------------------------------------------------------------------------

10.2 Tax Elections. The Taxable Year shall be determined by the Board in
accordance with applicable laws. The Board shall, in its sole discretion,
determine whether to make or revoke any available election pursuant to the Code.
Each Member will upon request supply any information necessary to give proper
effect to such election.

10.3 Tax Controversies. The Tax Matters Partner is authorized and required to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Company funds for
professional services and reasonably incurred in connection therewith. Each
Member agrees to cooperate with the Company and to do or refrain from doing any
or all things reasonably requested by the Company with respect to the conduct of
such proceedings.

ARTICLE XI

TRANSFER OF UNITS

11.1 Transfers by Members.

(a) No Member shall Transfer any interest in any Units other than (i) to a
Permitted Transferee, (ii) in connection with an Approved Sale, (iii) pursuant
to and in compliance with this Article XI, except as set forth in
Section 11.2(h), (iv) to Calavo under Section 3.3 or pursuant to the Promissory
Notes or (v) with the prior written consent of the Board, which consent may be
withheld in the Board’s sole discretion. Furthermore, no Member who is an
Initial Service Provider shall Transfer any interest in any Initial Units until
May 1, 2016 and only then if his Promissory Note is repaid in full, except for
Transfers to Calavo under Section 3.3 or pursuant to the Promissory Notes, or in
connection with an Approved Sale. Any Transfer or attempted Transfer in
violation of this Section 11.1(a) shall be void.

(b) Except in connection with an Approved Sale, each Transferee of Units or
other interest(s) in the Company, including any beneficiary of a deceased
Service Provider whose Initial Units have vested pursuant to this Agreement,
shall, as conditions precedent to such Transfer, be admitted as a Member
pursuant to Section 4.1 and execute and deliver a counterpart or joinder to this
Agreement pursuant to which such Transferee shall agree to be bound by the
provisions of this Agreement.

11.2 Right of First Refusal.

(a) Offered Units. At any time prior to the consummation of a Public Offering or
an Approved Sale, and subject to the terms and conditions specified in this
Article XI (including, without limitation, Section 11.1), the Company, first,
and each Member holding Units, second, shall have a right of first refusal if
any Member other than Calavo (the “Offering Member”) receives a bona fide offer
that the Offering Member desires to accept to Transfer all or any portion of the
Units (the “Offered Units”) it or he owns. As used herein, the term “Applicable
ROFR Rightholders” shall mean, in the case of a proposed Transfer of Units, all
Members other than the Offering Member holding Units, and the term “Offering
Member” shall exclude Calavo.

 

31



--------------------------------------------------------------------------------

(b) Offering; Exceptions. Each time the Offering Member receives an offer for a
Transfer of any of its or his Units other than Transfers that (i) are Permitted
Transfers, or (ii) are proposed to be made by a dragging Member or required to
be made by a Member dragged along pursuant to Section 11.3 in connection with an
Approved Sale or a Public Offering, the Offering Member shall first make an
offering of the Offered Units to the Company, first, and the Applicable ROFR
Rightholders, second, all in accordance with the following provisions of this
Section 11.2, prior to Transferring such Offered Units to the proposed
purchaser.

(c) Offer Notice.

(i) The Offering Member shall, within five (5) business days of receipt of the
Transfer offer, give written notice (the “Offering Member Notice”) to the
Company and the Applicable ROFR Rightholders stating that it has received a
signed, bona fide offer for a Transfer of its or his Units and specifying:
(A) the number of Offered Units to be Transferred by the Offering Member;
(B) the proposed date, time and location of the closing of the Transfer, which
shall not be less than 60 (sixty) business days from the date of the Offering
Member Notice; (C) the purchase price per Offered Unit (which shall be payable
solely in cash) and the other material terms and conditions of the Transfer; and
(D) the name of the Person who has offered to purchase such Offered Units. The
Offering Member Notice shall be accompanied by a copy of the signed offer from
the proposed purchaser.

(ii) The Offering Member Notice shall constitute the Offering Member’s offer to
Transfer the Offered Units to the Company and the Applicable ROFR Rightholders,
which offer shall be irrevocable until the end of the ROFR Rightholder Option
Period described in Section 11.2(d)(iii).

(iii) By delivering the Offering Member Notice, the Offering Member represents
and warrants to the Company and each Applicable ROFR Rightholder that: (A) the
Offering Member has full right, title and interest in and to the Offered Units;
(B) the Offering Member has all the necessary power and authority and has taken
all necessary action to Transfer such Offered Units as contemplated by this
Section 11.2; (C) the Offered Units are free and clear of any and all liens
other than those arising as a result of or under the terms of this Agreement;
and (D) the Offered Units are the subject of a bona fide offer from the proposed
purchaser.

(d) Exercise of Right of First Refusal.

(i) Upon receipt of the Offering Member Notice, the Company and each Applicable
ROFR Rightholder shall have the right to purchase the Offered Units in the
following order of priority: first, the Company shall have the right to purchase
all or any portion of the Offered Units in accordance with the procedures set
forth in Section 11.2(d)(ii), and thereafter, the Applicable ROFR Rightholders
shall have the right to purchase the Offered Units, in accordance with the
procedures set forth in Section 11.2(d)(iii), to the extent the Company does not
exercise its right in full. Notwithstanding the foregoing, the Company and the
Applicable ROFR Rightholders may only exercise their right to purchase the
Offered Units if, after giving effect to all elections made under this
Section 11.2(d), no less than all of the Offered Units will be purchased by the
Company and/or the Applicable ROFR Rightholders.

 

32



--------------------------------------------------------------------------------

(ii) The initial right of the Company to purchase any Offered Units shall be
exercisable with the delivery of a written notice (the “Company ROFR Exercise
Notice”) by the Company to the Offering Member and the Applicable ROFR
Rightholders within ten (10) business days of receipt of the Offering Member
Notice (the “Company Option Period”), stating the number (including where such
number is zero) of Offered Units the Company elects irrevocably to purchase on
the terms and respective purchase prices set forth in the Offering Member
Notice. The Company ROFR Exercise Notice shall be binding upon delivery and
irrevocable by the Company.

(iii) If the Company shall have indicated an intent to purchase any less than
all of the Offered Units, the Applicable ROFR Rightholders shall have the right
to purchase the remaining Offered Units not selected by the Company. For a
period of fifteen (15) business days following the receipt of a Company ROFR
Exercise Notice in which the Company has elected to purchase less than all the
Offered Units (such period, the “ROFR Rightholder Option Period”), each
Applicable ROFR Rightholder shall have the right to elect irrevocably to
purchase all or none of its Percentage Interest of the remaining Offered Units
by delivering a written notice to the Company and the Offering Member (a “Member
ROFR Exercise Notice”) specifying its desire to purchase its Percentage Interest
of the remaining Offered Units, on the terms and respective purchase prices set
forth in the Offering Member Notice. In addition, each Applicable ROFR
Rightholder shall include in its Member ROFR Exercise Notice the number of
remaining Offered Units that it wishes to purchase if any other Applicable ROFR
Rightholders do not exercise their rights to purchase their entire Percentage
Interest of the remaining Offered Units. Any Member ROFR Exercise Notice shall
be binding upon delivery and irrevocable by the Applicable ROFR Rightholder.

(iv) The failure of the Company or any Applicable ROFR Rightholder to deliver a
Company ROFR Exercise Notice or Member ROFR Exercise Notice, respectively, by
the end of the Company Option Period or ROFR Rightholder Option Period,
respectively, shall constitute a waiver of their respective rights of first
refusal under this Section 11.2(d)(iv) with respect to the Transfer of Offered
Units, but shall not affect their respective rights with respect to any future
Transfers.

(e) Allocation of Offered Units. Upon the expiration of the ROFR Rightholder
Option Period, the Offered Units not selected for purchase by the Company
pursuant to Section 11.2(d)(ii) shall be allocated for purchase among the
Applicable ROFR Rightholders as follows:

(i) First, to each Applicable ROFR Rightholder having elected to purchase its
entire Percentage Interest of such Units, such Applicable ROFR Rightholder’s
Percentage Interest of such Units; and

(ii) Second, the balance, if any, not allocated under clause (i) above (and not
purchased by the Company pursuant to Section 11.2(d)(ii)), shall be allocated to
those Applicable ROFR Rightholders who set forth in their Member ROFR Exercise
Notices a number

 

33



--------------------------------------------------------------------------------

of Offered Units that exceeded their respective Percentage Interest (the
“Purchasing Rightholders”), in an amount, with respect to each such Purchasing
Rightholder, that is equal to the lesser of: (A) the number of Offered Units
that such Purchasing Rightholder elected to purchase in excess of its Percentage
Interest; or (B) the product of (x) the number of Offered Units not allocated
under clause (i) (and not purchased by the Company pursuant to
Section 11.2(d)(ii)), multiplied by (y) a fraction, the numerator of which is
the number of Offered Units that such Purchasing Rightholder was permitted to
purchase pursuant to clause (i), and the denominator of which is the aggregate
number of Offered Units that all Purchasing Rightholders were permitted to
purchase pursuant to clause (i).

(iii) The process described in clause (ii) shall be repeated until no Offered
Units remain or until such time as all Purchasing Rightholders have been
permitted to purchase all Offered Units that they desire to purchase.

(f) Consummation of Sale. In the event that the Company and/or the Applicable
ROFR Rightholders shall have, in the aggregate, exercised their respective
rights to purchase all and not less than all of the Offered Units, then the
Offering Member shall sell such Offered Units to the Company and/or the
Applicable ROFR Rightholders, and the Company and/or the Applicable ROFR
Rightholders, as the case may be, shall purchase such Offered Units, within
sixty (60) days following the expiration of the ROFR Rightholder Option Period
(which period may be extended for a reasonable time not to exceed ninety
(90) days to the extent reasonably necessary to obtain required approvals or
consents from any Governmental Authority). Each Member shall take all actions as
may be reasonably necessary to consummate the sale contemplated by this
Section 11.2(f), including, without limitation, entering into agreements and
delivering certificates and instruments and consents as may be deemed necessary
or appropriate. At the closing of any sale and purchase pursuant to this
Section 11.2(f), the Offering Member shall deliver to the Company and/or the
participating Applicable ROFR Rightholders certificates (if any) representing
the Offered Units to be sold, free and clear of any liens or encumbrances (other
than those contained in this Agreement), accompanied by evidence of transfer and
all necessary transfer taxes paid and stamps affixed, if necessary, against
receipt of the purchase price therefor from the Company and/or such Applicable
ROFR Rightholders by certified or official bank check or by wire transfer of
immediately available funds.

(g) Sale to Proposed Purchaser. In the event that the Company and/or the
Applicable ROFR Rightholders shall not have collectively elected to purchase all
of the Offered Units, then the Offering Member may Transfer all of such Offered
Units, at a price per Offered Unit not less than specified in the Offering
Member Notice and on other terms and conditions which are not materially more
favorable in the aggregate to the proposed purchaser than those specified in the
Offering Member Notice, but only to the extent that such Transfer occurs within
sixty (60) days after expiration of the ROFR Rightholder Option Period. Any
Offered Units not Transferred within such 60-day period will be subject to the
provisions of this Section 11.2 upon subsequent Transfer.

(h) Exception to Right of First Refusal. Notwithstanding anything to the
contrary in this Article XI or in any other provision of this Agreement, Calavo
(i) may Transfer at any time after the Effective Date all or any portion of the
Units it owns, and (ii) is not obligated to provide the Company and the other
Members with the right of first refusal described in this Section 11.2 in
connection with any such Transfer.

 

34



--------------------------------------------------------------------------------

11.3 Approved Sale; Drag Along Obligations; Public Offering.

(a) If the Board approves a Sale of the Company (an “Approved Sale”), each
Member, on ten (10) days’ written notice from the Board, shall vote for, consent
to and raise no objections against such Approved Sale. If the Approved Sale is
structured as a (i) merger or consolidation, each Member holding Units shall
waive any dissenters rights, appraisal rights or similar rights in connection
with such merger or consolidation or (ii) sale of Units, each Member holding
Units shall agree to sell all of its or his Units and rights to acquire Units on
the terms and conditions approved by the Board. Each Member holding Units shall
take all necessary or desirable actions in connection with the consummation of
the Approved Sale as requested by the Board.

(b) The obligations of the Member holding Units with respect to the Approved
Sale are subject to the satisfaction of the following conditions: (i) the
consideration payable upon consummation of such Approved Sale to all Members
shall be allocated among the Members as if distributed pursuant to
Section 6.1(b) (except to the extent that Tax Advances required to have been
made by the Company pursuant to Section 6.1(c) have not been made, in which case
such consideration shall first be distributed in respect of all Tax Advances
which were not made as required by Section 6.1(c) and then in accordance with
Section 6.1(b)); and (ii) upon the consummation of the Approved Sale, all of the
Members holding a particular class of Units shall receive the same amount of
consideration per Unit of such class (with any non-cash consideration valued in
good faith by the Board), as reduced for any Member by the aggregate principal
amount plus all accrued and unpaid interest on any debt or other obligations of
such Member to the Company.

(c) Notwithstanding anything to the contrary, in connection with an Approved
Sale, (i) no Member will be required to make affirmative representations or
warranties except as to such Member’s due power and authority, non-contravention
and ownership of Units, free and clear of all liens, and (ii) each Member may be
severally (and not jointly) obligated to join on a pro rata basis in any
customary indemnification obligation agreed to by the Board in connection with
such Approved Sale, except that each Member may be fully liable for obligations
that relate specifically to such Member, such as indemnification with respect to
representations and warranties given by such Member regarding such Member’s
title to and ownership of Units; provided that no Member shall be obligated in
connection with such Approved Sale to agree to indemnify or hold harmless the
Transferees with respect to any amount in excess of the cash proceeds to which
such Member is entitled in such Approved Sale or to make indemnity payments in
excess of the net cash proceeds paid to such holder in connection with such
Approved Sale; provided further that any escrow of proceeds of any such
transaction shall be withheld on a pro rata basis among all Members. Each Member
shall enter into any customary indemnification or contribution agreement
reasonably requested by the Board to ensure compliance with this Section 11.3(c)
and the provisions of this Section 11.3(c) shall be deemed complied with if the
requirement for several liability is addressed through such agreement, even if
the purchase and sale agreement or merger agreement related to the Approved Sale
provides for joint and several liability.

 

35



--------------------------------------------------------------------------------

(d) If the Company or holders of a majority of the Units enter into any
negotiation or transaction for which Rule 506 (or any similar rule then in
effect) promulgated by the Securities and Exchange Commission under the
Securities Act may be available with respect to such negotiation or transaction
(including a merger, consolidation or other reorganization), any Member who is
not an “accredited investor” under Rule 501 under the Securities Act shall, at
the request of the holders of a majority of the Units, appoint a “purchaser
representative” (as such term is defined in Rule 501 promulgated under the
Securities Act) designated by the Company and reasonably acceptable to the
holders of a majority of the Units. If any Member so appoints a purchaser
representative, the Company shall pay the fees of such purchaser representative.
However, if any Member declines to appoint the purchaser representative
designated by the Company, such Member shall appoint another purchaser
representative (reasonably acceptable to the holders of a majority of the
Units), and such Member shall be responsible for the fees of the purchaser
representative so appointed.

(e) Except as otherwise provided in Section 11.3(d), each Member Transferring
Units pursuant to this Section 11.3 shall pay a share of the expenses incurred
by the Members in connection with such Transfer on a pro rata basis among all
Transferring Members (including by reducing the portion of the consideration to
which such Member would be entitled in such Approved Sale).

(f) In addition, if the Board approves a Public Offering, each Member shall, and
shall cause its Representatives to, vote for, consent to (to the extent it has
any voting or consenting rights) and raise no objections against any such
transaction, and the Company, the Board and each Member shall take all
reasonable actions in connection with the consummation of any such transaction
as requested by the Board, including without limitation executing a market
stand-off agreement and lock-up agreement as may be required by the
representative of the underwriters.

(g) In no manner shall this Section 11.3 be construed to grant to any Member any
dissenters’ rights or appraisal rights or give any Member any right to vote in
any transaction structured as a merger or consolidation (it being understood
that the Members have expressly waived rights under Section 18-210 of the
Delaware Act and any other dissenters rights, appraisal rights or similar rights
(if any) and have granted to the Board the sole right to approve or consent to a
merger or consolidation of the Company without approval or consent of the
Members).

11.4 Void Transfers. Any Transfer by any Member of any Units or other interest
in the Company in contravention of this Agreement in any respect (including the
failure of the Transferee to execute and deliver a counterpart or joinder to
this Agreement) or which would cause the Company to not be treated as a
partnership for U.S. federal income tax purposes shall be void and ineffectual
and shall not bind or be recognized by the Company or any other party. No
purported assignee shall have any right to any profits, losses or distributions
of the Company.

 

36



--------------------------------------------------------------------------------

11.5 Additional Restrictions on Transfer.

(a) Notwithstanding any other provisions of this Article XI, no Transfer of
Units or any other interest in the Company may be made unless in the opinion of
counsel (who may be counsel for the Company), satisfactory in form and substance
to the Board and counsel for the Company (which opinion may be waived, in whole
or in part, at the discretion of the Board), such Transfer would be exempt from
registration under the Securities Act. Such opinion of counsel shall be
delivered in writing to the Company prior to the date of the Transfer.

(b) In order to permit the Company to qualify for the benefit of a “safe harbor”
under Code Section 7704, notwithstanding anything to the contrary in this
Agreement, no Transfer of any Unit or economic interest shall be permitted or
recognized by the Company or the Board (within the meaning of Treasury
Regulation Section 1.7704-1(d)) if and to the extent that such Transfer would
cause the Company to have more than 100 partners (within the meaning of Treasury
Regulation Section 1.7704-1(h), including the look-through rule in Treasury
Regulation Section 1.7704-1(h)(3)).

11.6 Legend. In the event that certificates representing the Units are issued
(“Certificated Units”), such certificates will bear the following legend:

“THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES
LAWS (“STATE ACTS”) AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR STATE ACTS OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE
TRANSFER OF THE UNITS REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
CONDITIONS SPECIFIED IN A LIMITED LIABILITY COMPANY AGREEMENT, AS AMENDED AND
MODIFIED FROM TIME TO TIME, GOVERNING THE ISSUER AND BY AND AMONG CERTAIN
INVESTORS THEREIN. A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE ISSUER TO
THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

11.7 Transfer Fees and Expenses. Except as provided in Sections 11.2 and 11.3,
unless waived in writing by the Board in its sole discretion, the Transferor and
Transferee of any Units or other interest in the Company shall be jointly and
severally obligated to reimburse the Company for all reasonable expenses
(including attorneys’ fees and expenses) of any Transfer or proposed Transfer,
whether or not consummated.

ARTICLE XII

WITHDRAWAL AND RESIGNATION OF MEMBERS

12.1 Withdrawal and Resignation of Member. No Member shall have the power or
right to withdraw or otherwise resign as a Member prior to the dissolution and
winding up of the Company pursuant to Article XIII without the prior written
consent of the Board (which consent may be withheld by the Board in its sole
discretion), except as otherwise expressly permitted by this Agreement. Upon a
Transfer of all of a Member’s Units in a Transfer permitted by this Agreement,
such Member shall cease to be a Member. Notwithstanding that

 

37



--------------------------------------------------------------------------------

payment on account of a withdrawal may be made after the effective time of such
withdrawal, any completely withdrawing Member will not be considered a Member
for any purpose after the effective time of such complete withdrawal, and, in
the case of a partial withdrawal, such Member’s Capital Account (and
corresponding voting and other rights) shall be reduced for all other purposes
hereunder upon the effective time of such partial withdrawal.

ARTICLE XIII

DISSOLUTION AND LIQUIDATION

13.1 Dissolution. The Company shall not be dissolved by the admission of
Additional Members or Substituted Members. The Company shall dissolve, and its
affairs shall be wound up only upon the first to occur of the following:

(a) Upon the approval at any time of the Board; or

(b) The entry of a decree of judicial dissolution of the Company under
Section 35-5 of the Delaware Act or an administrative dissolution under
Section 18-802 of the Delaware Act.

Except as otherwise set forth in this Article XIII, the Company is intended to
have perpetual existence. The death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Member or the occurrence of any other event that
terminates the continued membership of a Member in the Company shall not cause a
dissolution of the Company, and the Company shall continue in existence subject
to the terms and conditions of this Agreement.

13.2 Liquidation and Termination. On the dissolution of the Company, the Board
shall act as liquidator or may appoint one or more representatives, Members or
other Persons as liquidator(s). The liquidators shall pay, satisfy or discharge
from Company funds all of the debts, liabilities and obligations of the Company
(including all expenses incurred in liquidation) or otherwise make adequate
provision for payment and discharge thereof (including the establishment of a
cash fund for contingent liabilities in such amount and for such term as the
liquidators may reasonably determine) and proceed diligently to wind up the
affairs of the Company and make final distributions as provided herein and in
the Delaware Act. The costs of liquidation shall be borne as a Company expense.
The Fair Market Value (as determined by the liquidators) of any remaining assets
of the Company shall, following payment, satisfaction or discharge of all
liabilities as determined by the liquidators, be distributed to the holders of
Units in accordance with positive Capital Account balances. Until final
distribution, the liquidators shall continue to operate the Company properties
with all of the power and authority of the Board.

13.3 Cancellation of Certificate. On completion of the distribution of Company
assets as provided herein, the Company shall be terminated (and the Company
shall not be terminated prior to such time), and the Board (or such other Person
or Persons as the Delaware Act may require or permit) shall file a certificate
of cancellation with the Secretary of State of Delaware, cancel any other
filings made pursuant to this Agreement that are or should be canceled and take
such other actions as may be necessary to terminate the Company. The Company
shall be deemed to continue in existence for all purposes of this Agreement
until it is terminated pursuant to this Section 13.3.

 

38



--------------------------------------------------------------------------------

13.4 Reasonable Time for Winding Up. A reasonable time shall be allowed for the
orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 13.2 in order to minimize any
losses otherwise attendant upon such winding up.

13.5 Return of Capital. The Board, Members or other liquidators shall not be
personally liable for the return of Capital Contributions or any portion thereof
to the Members (it being understood that any such return shall be made solely
from Company assets).

ARTICLE XIV

GENERAL PROVISIONS

14.1 Power of Attorney.

(a) Each Member hereby constitutes and appoints the Board, with full power of
substitution, as its or his true and lawful agent and attorney-in-fact, with
full power and authority in its name, place and stead, to execute, swear to,
acknowledge, deliver, file and record in the appropriate public offices (i) this
Agreement, all certificates and other instruments and all amendments thereof in
accordance with the terms hereof which the Board deems appropriate or necessary
to form, qualify, or continue the qualification of, the Company as a limited
liability company in the State of Delaware and in all other jurisdictions in
which the Company may conduct business or own property; (ii) all instruments
which the Board deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms;
(iii) all conveyances and other instruments or documents which the Board deems
appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement, including a certificate of
cancellation; and (iv) all instruments relating to the admission, withdrawal or
substitution of any Member pursuant to Article IV or XII.

(b) The foregoing power of attorney is irrevocable and coupled with an interest,
and shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Member and the Transfer of all or any portion
of his or its Units and shall extend to such Member’s heirs, successors, assigns
and personal representatives.

14.2 Amendments. Subject to the express right of the Board to amend this
Agreement as expressly provided in this Section 14.2, including in connection
with the issuance of new or additional Equity Securities, or any class or series
thereof, this Agreement may be amended, modified, or waived with the Majority
Vote of the Units; provided that: (a) if, after the Effective Date of this
Agreement at least one additional class of Units is issued by the Company, any
such amendment, modification, or waiver would adversely affect in any material
respect the rights, preferences or privileges of any class of Units relative to
another class of Units, such amendment, modification, or waiver shall also
require the affirmative vote of a majority of the outstanding Units of the class
of Units so adversely affected; and (b) if any such amendment, modification or
waiver would materially change the rights or obligations as between members of

 

39



--------------------------------------------------------------------------------

the same class of Units with respect to such Units (e.g. grant some but not all
Members of a class certain material rights with respect to their Units), such
amendment, modification, or waiver shall also require the approval of at least
eighty percent of the outstanding Units of that class of Units. In connection
with any amendment, modification or waiver, or other approval hereunder, the
Board will have no obligation to provide any information to any Person unless
the consent of such Person is required to be obtained in order to effectuate
such amendment, modification or waiver; and provided that the Board shall be
required to inform the holders of Units of the substance and occurrence of any
amendment. Notwithstanding anything to the contrary in this Agreement, the Board
may, without the consent of any Member, amend the Schedule of Members attached
hereto to reflect the admission of any Member or Members, the creation or
issuance of any other Units or interests in the Company and the corresponding
adjustments to Percentage Interests or the making of any Capital Contributions,
and may amend the Schedule of Members and this Agreement in the manner described
in Section 14.20.

14.3 Title to Company Assets. Company assets shall be deemed to be owned by the
Company as an entity, and no Member, individually or collectively, shall have
any ownership interest in such Company assets or any portion thereof. Legal
title to any or all Company assets may be held in the name of the Company or one
or more nominees, as the Board may determine. The Board hereby declares and
warrants that any Company assets for which legal title is held in the name of
any nominee shall be held in trust by such nominee for the use and benefit of
the Company in accordance with the provisions of this Agreement. All Company
assets shall be recorded as the property of the Company on its books and
records, irrespective of the name in which legal title to such Company assets is
held.

14.4 Remedies. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.

14.5 Successors and Assigns. All covenants and agreements contained in this
Agreement shall bind and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors, legal representatives
and permitted assigns, whether so expressed or not.

14.6 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

14.7 Execution. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 

40



--------------------------------------------------------------------------------

14.8 Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa. The use of the words “including” or “include” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. Wherever required by the context, references
to a Fiscal Year shall refer to a portion thereof. The use of the words “or,”
“either” and “any” shall not be exclusive. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Wherever a conflict
exists between this Agreement and any other agreement, this Agreement shall
control but solely to the extent of such conflict.

14.9 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

14.10 Addresses and Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given or made when (a) delivered
personally to the recipient, (b) telecopied to the recipient (with hard copy
sent to the recipient by reputable overnight courier service (charges prepaid)
that same day) if telecopied before 2:00 p.m. Los Angeles, California time on a
business day, and otherwise on the next business day, or (c) one business day
after being sent to the recipient by reputable overnight courier service
(charges prepaid). Such notices, demands and other communications shall be sent
to the address for such recipient set forth in the Company’s books and records
(which shall initially be the addresses set forth on the signature pages of this
Agreement), or to such other address or to the attention of such other person as
the recipient party has specified by prior written notice to the sending party.
Any notice to the Board or the Company shall be deemed given if received by the
Board at the principal office of the Company designated pursuant to Section 2.5,
with a copy delivered to Calavo’s Chief Executive Officer at Calavo’s address
set forth below its signature on this Agreement.

14.11 Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any non-Member creditors of the Company or any of
its Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Net Income,
Net Loss, Distributions, capital or property other than as a secured creditor.

14.12 Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.

 

41



--------------------------------------------------------------------------------

14.13 Further Action. The parties agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

14.14 Offset. Whenever the Company is to pay any sum to any Member or any
Affiliate or related person thereof, any amounts that such Member or such
Affiliate or related person owes to the Company or any of its Affiliates under
this Agreement may, to the extent permitted pursuant to applicable law, be
deducted from that owed sum before such payment.

14.15 Entire Agreement. This Agreement and those documents expressly referred to
herein and other documents dated as of even date herewith, including the Line of
Credit Agreement, the Promissory Notes, the Units Pledge and Security Agreements
between Calavo and the Initial Service Providers, and the Service Provider
Agreement between the Company and David Ominsky, embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

14.16 Delivery by Facsimile or E-Mail. This Agreement, the agreements referred
to herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or e-mail, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall reexecute original forms thereof and deliver
them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or e-mail to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or e-mail as
a defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

 

42



--------------------------------------------------------------------------------

14.17 Dispute Resolution. Any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated by this Agreement may be brought against any of the
parties only in any federal or state court located in Los Angeles, California
and each of the parties hereto hereby consents to the exclusive jurisdiction of
such courts (and of the appropriate appellate courts) in any such Action and
waives any objection to venue laid therein. Process in any such Action
proceeding may be served on any party anywhere in the world, whether within or
without the State of California. Without limiting the generality of the
foregoing, each party hereto agrees that service of process upon such party at
the address referred to in Section 14.10, together with written notice of such
service to such party, shall be deemed effective service of process upon such
party.

14.18 Survival. Article IX and this Article XIV shall survive and continue in
full force in accordance with its terms notwithstanding any termination of this
Agreement or the dissolution of the Company.

14.19 Expenses. The Company shall pay and hold Calavo and its Affiliates
harmless against liability for the payment of the reasonable out-of-pocket
expenses of Calavo and its Affiliates (including the reasonable fees and
expenses of legal counsel or other advisors) in the performance of their duties,
and in connection with (a) start-up and organizational costs in connection with
the formation of the Company and the commencement of its business and
operations, (b) the preparation, negotiation and execution of this Agreement and
each other agreement executed in connection herewith, and the evaluation and
consummation of the transactions contemplated hereby, (c) any amendments or
waivers (whether or not the same become effective) under or in respect of this
Agreement or such other agreements, (d) the enforcement of the rights granted
under this Agreement or such other agreements or Calavo’s direct or indirect
investment in the Company, (e) any filing with any governmental agency with
respect to such Person’s investment in the Company or in any other filing with
any governmental agency with respect to the Company that mentions such Person,
(f) any fees and expenses of any lenders to the Company, and (g) any
transaction, claim, event, or other matter relating to the Company or the
transactions contemplated hereby as to which such Person seeks advice of
counsel. Nothing in this Agreement shall require reimbursement of expenses of
any Member (other than Calavo or its Affiliates) in connection with the matters
referred to in clauses (a)–(g) of this Section 14.19.

14.20 Effective Date. This Agreement shall be in full force and effect as to its
signatories as soon as Calavo and at least one other Member execute and deliver
this Agreement. In that connection, (a) the Percentage Interests set forth in
Schedule A assume each proposed Member whose name is listed on the signature
pages of this Agreement as of the Effective Date has executed and delivered this
Agreement, (b) Schedule A shall be adjusted on a pro rata basis if any such
proposed Member who (i) is not a Co-Packer does not execute and deliver this
Agreement by September 15, 2013, or (ii) is a Co-Packer does not execute and
deliver this Agreement by October 31, 2013, and (c) the Board has the right,
without the consent of any Member, to make technical changes to this Agreement
to delete references to any such proposed Member who does not execute and
deliver this Agreement by September 15, 2013 (in the case of a non-Co-Packer) or
October 31, 2013 (in the case of a Co-Packer).

 

43



--------------------------------------------------------------------------------

14.21 Acknowledgements. Upon execution and delivery of a counterpart to this
Agreement or a joinder to this Agreement, each Member and Additional Member
shall be deemed to acknowledge to Calavo and its Affiliates as follows: (a) the
determination of such Member or Additional Member to acquire Units pursuant to
this Agreement and any other agreement referenced herein has been made by such
Member or Additional Member independent of any other Member and independent of
any statements or opinions as to the advisability of such purchase or as to the
properties, business, prospects or condition (financial or otherwise) of the
Company which may have been made or given by the Board or by any agent or
employee of the Board; (b) the Board has not acted as an agent of such Member or
Additional Member in connection with making its investment hereunder and that
the Board shall not be acting as an agent of such Member or Additional Member in
connection with monitoring its investment hereunder; (c) the Company has
retained TroyGould PC in connection with the transactions contemplated hereby
and expects to retain TroyGould PC as legal counsel in connection with the
management and operation of the Company; (d) TroyGould PC is not counsel to any
Members other than Calavo and is not representing and will not represent any
other Member or Additional Member in connection with this Agreement or any
dispute which may arise between Calavo, on the one hand, and any other Member or
Additional Member, on the other hand; (e) such Member or Additional Member will,
if it desires legal advice with respect to this Agreement, retain its own
independent counsel; and (f) TroyGould PC may represent Calavo in connection
with any and all matters contemplated hereby (including any dispute between
Calavo, on the one hand, and any other Member or Additional Member, on the other
hand) and such Member or Additional Member waives any conflict of interest in
connection with such representation by TroyGould PC.

*    *    *    *    *

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

CALAVO GROWERS, INC.     INDIVIDUALS By:   /s/ Lecil E. Cole     /s/ Michael R.
Lippold   Name:   Lecil E. Cole     Michael R. Lippold   Title:   Chief
Executive Officer and President       EIN:   33-0945304       Address:  

1141-A Cummings Road

Santa Paula, California 93060

                      Peter Hajas         /s/ Sheldon Scott Hoyt         Sheldon
Scott Hoyt                   William Farrell III

 

45



--------------------------------------------------------------------------------

/s/ Ian C. McManus Ian C. McManus /s/ Robert Philipps Robert Philipps /s/ John
D. Styn John D. Styn   David Ominsky   Lenny Mann   Ondrej Nebesky   Leif
Cederblom   Mykhalyo Zoloznyy

 

46



--------------------------------------------------------------------------------

CO-PACKERS CAITO FOOD SERVICE, INC. By:       Name:       Title :       EIN:    
  Address:  

3120 North Post Road

Indianapolis, IN 46226

F&S PRODUCE COMPANY, INC. By:       Name:       Title:       EIN:       Address:
 

913 Bridgeton Ave.

Rosenhayn, NJ 08352

DUCK DELIVERY PRODUCE, INC. By:       Name:       Title:       EIN:      
Address:  

8448 NE 33rd Drive, Suite 120

Portland, OR 97211

 

47



--------------------------------------------------------------------------------

Schedule A

Schedule of Members

August 16, 2013

 

                                                                 

Members

   Capital
Contribution      Number of Units      Percentage Interest  

Calavo Growers, Inc.

   $ 889,752         889,752         70.00 % 

Peter Hajas

   $ 79,442         79,442         6.25 % 

Caito Foods Service, Inc.

   $ 6,355         6,355         0.50 % 

F&S Produce Company, Inc.

   $ 6,355         6,355         0.50 % 

Duck Delivery Produce, Inc.

   $ 6,355         6,355         0.50 % 

Initial Service Providers

        

Michael R. Lippold

     *         *         *   

Sheldon Scott Hoyt

     *         *         *   

William Farrell III

     *         *         *   

Ian C. McManus

     *         *         *   

Robert Philipps

     *         *         *   

John Styn

     *         *         *   

David Ominsky

     *         *         *   

Ondrej Nebesky

     *         *         *   

Leif Cederblom

     *         *         *   

Mykhalyo Zoloznyy

     *         *         *   

Lenny Mann

     *         *         *   

Total

   $ 1,271,075         1,271,075         100.00 % 

 

* The Initial Service Providers’ (i) aggregate Capital Contribution is $282,816,
(ii) hold an aggregate of 282,816 Units, and (iii) aggregate Percentage Interest
is 22.25%. The exact amount of the Capital Contribution, number of Units and
Percentage Interest for each Initial Service Provider will be set forth in a
Unit notice to be executed by each Initial Service Provider.

This Schedule A shall be adjusted in the manner described in Section 14.20 of
this Agreement if any proposed Member does not execute and deliver this
Agreement.

 

48